Exhibit 10.1


PURCHASE AGREEMENT
(ElDorado Business Park, 7445, 7465 and 7485 Dean Martin Drive, Las Vegas, Clark
County, Nevada 89139
and
Cameron Business Center, 4701 Cameron Street, Las Vegas, Clark County, Nevada
89103)
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of May
13, 2019 (the “Effective Date”), by and among TLF LOGISTICS II CAMERON BUSINESS
CENTER, LLC, a Delaware limited liability company (“Cameron”), and TLF LOGISTICS
II ELDORADO BUSINESS CENTER, LLC, a Delaware limited liability company
(“Eldorado,” and together with Cameron, “Sellers”), and BCI IV ACQUISITIONS LLC,
a Delaware limited liability company (“Buyer”).
R E C I T A L S
Sellers desire to sell, and Buyer desires to purchase, the “Properties” (as
hereinafter defined) on the terms and conditions hereinafter documented.
NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the receipt of which is hereby acknowledged, it is hereby agreed by the
parties as follows:
1.Certain Defined Terms. As used herein:
1.1    “Access Agreement” shall mean that certain letter agreement, dated April
24, 2019, by and among Sellers and Buyer, as accepted by Buyer on April 24, 2019
(the “Access Acceptance Date”).
1.2    “Cameron Appurtenances” shall mean, as to the Cameron Land, (a) all
easements or licenses benefitting the Cameron Land; (b) all streets, alleys and
rights of way, open or proposed, in front of or adjoining or servicing all or
any part of the Cameron Land; (c) all strips and gores in front of or adjoining
all or any part of the Cameron Land; (d) all development rights, air rights,
wind rights, water, water rights, riparian rights, and water stock relating to
the Cameron Land; and (e) all other rights, benefits, licenses, interests,
privileges, easements, tenements and hereditaments appurtenant to the Cameron
Land or used in connection with the beneficial use and enjoyment of the Cameron
Land or in anywise appertaining to the Cameron Land.
1.3    “Cameron Improvements” shall mean the improvements, structures and
fixtures located upon the Cameron Land.
1.4    “Cameron Intangible Property” shall mean, as to the Cameron Land, the
Cameron Improvements and the Cameron Personal Property, (a) all Leases of any
portion of the


1

--------------------------------------------------------------------------------




Cameron Land or Cameron Improvements, and (b) to the extent the following items
are assignable without cost to Cameron and relate solely to the Cameron Land,
the Cameron Improvements and the Cameron Personal Property, (i) all “Service
Agreements” (as hereinafter defined) for the Cameron Property that are to be
assumed by Buyer at the Closing as provided in this Agreement, (ii) governmental
permits, (iii) entitlements, (iv) licenses and approvals, (v) unexpired
warranties and guarantees received in connection with any work or services
performed with respect thereto, or equipment installed therein, (vi) tenant
lists, (vii) advertising material, (viii) telephone exchange numbers and (ix)
all trademarks and tradenames used exclusively in connection with the Cameron
Property, but in all cases excluding the “Reserved Company Assets” (as
hereinafter defined).
1.5    “Cameron Land” shall mean the land described in Schedule 1 attached
hereto.
1.6    “Cameron Leases” shall mean, collectively, any leases of space in the
Cameron Property (including amendments thereto) entered into in accordance with
this Agreement.
1.7    “Cameron Personal Property” shall mean, as to the Cameron Land and the
Cameron Improvements, the tangible personal property owned by Cameron located
on, and used exclusively in connection with, the Cameron Land and the Cameron
Improvements including all building materials, supplies, hardware, carpeting and
other inventory located on or in the Cameron Land or the Cameron Improvements
and maintained in connection with the ownership and operation thereof, but in
all cases excluding computer software, personal property owned by any tenants
under the Cameron Leases and the Reserved Company Assets.
1.8    “Cameron Property” shall mean collectively, all of Cameron’s right title
and interest in (a) the Cameron Land, (b) the Cameron Appurtenances, (c) the
Cameron Improvements, (d) the Cameron Personal Property, and (e) the Cameron
Intangible Property.
1.9     “Closing Date” shall mean Wednesday, May 29, 2019, unless otherwise
agreed in writing by the parties, as such date may be extended as expressly
provided in this Agreement.
1.10    “Closing Documents” shall mean any certificate, instrument or other
document executed by a party or an affiliate of a party and delivered at or in
connection with the “Closing” (as hereinafter defined) pursuant to this
Agreement.
1.11    “Deposit” shall mean ONE MILLION TWO HUNDRED FIFTY THOUSAND AND No/100
DOLLARS ($1,250,000.00), together with all interest earned thereon.
1.12    “Due Diligence Materials” shall mean all documents, materials, data,
analyses, reports, studies and other information pertaining to or concerning
Sellers, the Properties


2

--------------------------------------------------------------------------------




or the purchase of the Properties, to the extent the same have been delivered to
or made available for review by Buyer or any of its agents, employees or
representatives, including (a) all documents, materials, data, analyses,
reports, studies and other information made available to Buyer or any of its
agents, employees or representatives for review within a reasonable period of
time prior to the expiration of the Due Diligence Period electronically or
through an on-line data website (or thereafter within a reasonable period of
time prior to the expiration of the Due Diligence Period provided that after the
initial delivery of documents and materials, Sellers provide Buyer with written
or e-mail notice of such additional documents and materials), and (b) all
information disclosed in the real estate records of the applicable jurisdiction
in which the Properties are located, but in all cases excluding the “Excluded
Materials” (as hereinafter defined) except to the extent any Excluded Materials
are actually delivered or made available to Buyer or any of its agents,
employees or representatives.
1.13    “Due Diligence Period” shall mean the period commencing on the Access
Acceptance Date and ending at 5:00 p.m. Pacific time on Wednesday, May 22, 2019.
1.14    “Eldorado Appurtenances” shall mean, as to the Eldorado Land, (a) all
easements or licenses benefitting the Eldorado Land; (b) all streets, alleys and
rights of way, open or proposed, in front of or adjoining or servicing all or
any part of the Eldorado Land; (c) all strips and gores in front of or adjoining
all or any part of the Eldorado Land; (d) all development rights, air rights,
wind rights, water, water rights, riparian rights, and water stock relating to
the Eldorado Land; and (e) all other rights, benefits, licenses, interests,
privileges, easements, tenements and hereditaments appurtenant to the Eldorado
Land or used in connection with the beneficial use and enjoyment of the Eldorado
Land or in anywise appertaining to the Eldorado Land.
1.15    “Eldorado Improvements” shall mean the improvements, structures and
fixtures located upon the Eldorado Land.
1.16    “Eldorado Intangible Property” shall mean, as to the Eldorado Land, the
Eldorado Improvements and the Eldorado Personal Property, (a) all Leases of any
portion of the Eldorado Land or Eldorado Improvements, and (b) to the extent the
following items are assignable without cost to Eldorado and relate solely to the
Eldorado Land, the Eldorado Improvements and the Eldorado Personal Property, (i)
all Service Agreements for the Eldorado Property that are to be assumed by Buyer
at the Closing as provided in this Agreement, (ii) governmental permits, (iii)
entitlements, (iv) licenses and approvals, (v) unexpired warranties and
guarantees received in connection with any work or services performed with
respect thereto, or equipment installed therein, (vi) tenant lists, (vii)
advertising material, (viii) telephone exchange numbers and (ix) all trademarks
and tradenames used exclusively in connection with the Cameron Property, but in
all cases excluding the Reserved Company Assets.


3

--------------------------------------------------------------------------------




1.17    “Eldorado Land” shall mean the land described in Schedule 2 attached
hereto.
1.18    “Eldorado Leases” shall mean, collectively, any leases of space in the
Eldorado Property (including amendments thereto) entered into in accordance with
this Agreement.
1.19    “Eldorado Personal Property” shall mean, as to the Eldorado Land and the
Eldorado Improvements, the tangible personal property owned by Eldorado located
on, and used exclusively in connection with, the Eldorado Land and the Eldorado
Improvements including all building materials, supplies, hardware, carpeting and
other inventory located on or in the Eldorado Land or the Eldorado Improvements
and maintained in connection with the ownership and operation thereof, but in
all cases excluding computer software, personal property owned by any tenants
under the Eldorado Leases and the Reserved Company Assets.
1.20    “Eldorado Property” shall mean collectively, all of Eldorado’s right
title and interest in (a) the Eldorado Land, (b) the Eldorado Appurtenances, (c)
the Eldorado Improvements, (d) the Eldorado Personal Property, and (e) the
Eldorado Intangible Property.
1.21    “Governmental Entity” shall mean any United States national, federal,
state, provincial, municipal or local government, governmental, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial body.
1.22    “Hazardous Material” shall mean any hazardous, toxic or dangerous waste,
substance or material, pollutant or contaminant, as defined for purposes of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended, or the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended, or any other Laws
(collectively, “Environmental Laws”), or any substance which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous, or any substance which contains gasoline,
diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls (PCBs),
or radon gas, urea formaldehyde, asbestos or lead.
1.23    “Improvements” shall mean the Cameron Improvements and the Eldorado
Improvements.
1.24    “Intangible Property” shall mean the Cameron Intangible Property and the
Eldorado Intangible Property.
1.25    “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any corresponding provisions of succeeding law
and any regulations, rulings and guidance issued by the Internal Revenue
Service.


4

--------------------------------------------------------------------------------




1.26    “Land” shall mean the Cameron Land and the Eldorado Land.
1.27    “Laws” shall mean any binding domestic or foreign laws, statutes,
ordinances, rules, resolutions, regulations, codes or executive orders enacted,
issued, adopted, promulgated, applied, or hereinafter imposed by any
Governmental Entity, including, building, zoning and environmental protection,
as to the use, occupancy, rental, management, ownership, subdivision,
development, conversion or redevelopment of the Properties.
1.28    “Leases” shall mean, collectively, the Cameron Leases and the Eldorado
Leases.
1.29    “Leasing Costs” shall mean, with respect to a particular Lease, all
capital costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy any construction obligations
of the landlord under such Lease (including any expenses incurred for
architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
costs of base building work, free rent and other similar inducements, relocation
costs, temporary leasing costs, leasing commissions, brokerage commissions,
design and other professional fees and costs, in each case, to the extent the
landlord under such Lease is responsible for the payment of such cost or
expense.
1.30    “Liens” shall mean any liens, mortgages, deeds of trust, pledges,
security interests or other encumbrances securing any debt or monetary
obligation.
1.31    “Personal Property” shall mean the Cameron Personal Property and the
Eldorado Personal Property.
1.32    “Properties” shall mean the Cameron Property and the Eldorado Property.
Individually, each of the Cameron Property and the Eldorado Property shall be
referred to herein as a “Property.”
1.33    “Reserved Company Assets” shall mean, subject to the express proration
provisions set forth in this Agreement, the following assets of each Seller as
of the Closing Date: all (a) cash, (b) cash equivalents (including certificates
of deposit), (c) deposits held by third parties (e.g., utility companies), (d)
accounts receivable and any right or claim to a refund, reimbursement or other
payment relating to a period or occurrence prior to the Closing, including any
real estate tax refund (subject to the prorations hereinafter set forth) and any
claims under a lease, warranty or guaranty arising from acts and occurrences
prior to the Closing, (e) bank accounts, (f) claims or other rights against any
present or prior partner, member, employee, agent, manager, officer or director
of each Seller or its direct or indirect partners, members, shareholders or
affiliates, (g) any


5

--------------------------------------------------------------------------------




refund in connection with termination of each Seller’s existing insurance
policies, (h) all contracts between each Seller and any law firm, accounting
firm, property manager, leasing agent, broker, environmental consultants and
other consultants and appraisers entered into prior to the Closing, (i) any
proprietary or confidential materials (including any materials relating to the
background or financial condition of a present or prior direct or indirect
partner or member of each Seller), (j) the internal books and records of each
Seller relating, for example, to contributions and distributions prior to the
Closing, (k) any software, (l) any trademarks, trade names, brand marks, brand
names, trade dress or logos relating thereto, except for any tradename or logo
unique to the Properties (as opposed to a logo of each Seller) expressly
conveyed to Buyer in accordance with this Agreement, if any, (m) any development
bonds, letters of credit or other collateral held by or posted with any
Governmental Entity or other third party with respect to any improvement,
subdivision or development obligations concerning the Properties or any other
real property, and (n) any other intangible property that is not used
exclusively in connection with the Properties.
1.34    “Title Company” shall mean Chicago Title Insurance Company.
2.    Purchase and Sale. Upon the terms and conditions hereinafter set forth,
Sellers shall sell to Buyer, and Buyer shall purchase from Sellers, the
Properties.
3.    Purchase Price. The purchase price (the “Purchase Price”) for the
Properties shall be FIFTY-NINE MILLION TWO HUNDRED FIFTY THOUSAND AND No/100
DOLLARS ($59,250,000.00). Sellers and Buyer acknowledge and agree that of the
Purchase Price, the Cameron Property shall be allocated $25,833,355.00 (the
“Cameron Purchase Price”), and the Eldorado Property shall be allocated
$33,416,645.00 (the “Eldorado Purchase Price”). The Purchase Price shall be paid
to Sellers by Buyer as follows:
3.1    Deposit. Within two (2) business days following the Effective Date, Buyer
shall deliver, by wire transfer of immediately available federal funds or
cashier’s check drawn on a national bank reasonably satisfactory to Escrow
Agent, the Deposit to Chicago Title Insurance Company (“Escrow Agent”), at its
offices at 10 South LaSalle Street, Suite 3100, Chicago, Illinois 60603,
Attention: Ms. Cindy Malone (Telephone: (312) 223-3360; E-mail:
cindy.malone@ctt.com). If this Agreement has not been terminated (pursuant to
Section 4.6.2 below or otherwise) prior to the expiration of the Due Diligence
Period, then the Deposit shall become nonrefundable to Buyer except as otherwise
expressly provided in this Agreement. At all times during which the amounts so
deposited hereunder shall be held by Escrow Agent, the same shall be held by
Escrow Agent as a deposit against the Purchase Price in accordance with the
terms and provisions of this Agreement. While the Deposit or any portion thereof
is being held by Escrow Agent, the Deposit shall be invested by Escrow Agent in
the following investments (“Approved Investments”): (a) money market funds, or
(b) such other short-term investment option offered by Escrow Agent as may be
reasonably agreed to by Sellers and Buyer. All interest earned on the


6

--------------------------------------------------------------------------------




Deposit shall be deemed part of the Deposit for all purposes under this
Agreement. At the Closing, the entire Deposit shall be applied to the Purchase
Price. Notwithstanding any provision to the contrary contained in this
Agreement, the “Independent Consideration” [as hereinafter defined] shall be
deemed independent consideration for the Due Diligence Period and any
termination rights provided to Buyer in this Agreement and shall be
non-refundable to Buyer and paid to Sellers under all circumstances.
3.2    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit and by the prorations and credits specified herein, shall be paid,
by wire transfer of immediately available federal funds (through the escrow
described in Section 5 below), as and when provided in Section 5.2.2 below and
in the “Escrow Agreement” (as hereinafter defined). The amount to be paid under
this Section 3.2 is referred to herein as the “Closing Payment.”
3.3    Purchase of Entire Portfolio of Properties; No Partial Acquisition. Buyer
shall only have the right to purchase all of the Properties as an entirety, and
shall not have the right to purchase fewer than all of the Properties or,
subject to Section 10.7 below, to purchase any of the Properties individually or
in any collective grouping separate and apart from the acquisition of all of the
Properties. Accordingly, the parties agree that (i) the Closing shall take place
only with respect to all of the Properties simultaneously as an entirety, and
Buyer and any assignee shall not be permitted to close escrow with respect to
any of the Properties unless and until Buyer and its assignee closes escrow
simultaneously with respect to all of the Properties; and (ii) regardless of
whether any breach of representation, breach of covenant, failure of closing
condition, or any other matter or condition may affect or relate to fewer than
all of the Properties, Buyer shall have no right to terminate this Agreement
selectively as to fewer than all of the Properties, and any right of Buyer to
terminate this Agreement which is set forth herein must be exercised, if at all,
only with respect to all of the Properties as an entirety, notwithstanding any
other provisions to the contrary, whether implicit or explicit, contained in
this Agreement.
4.    Conditions Precedent. The obligation of Buyer to acquire the Properties as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Buyer set forth in Sections 4.1, 4.2,
4.5.3, 4.7 and 4.8 herein, any of which may be waived prior to the Closing only
in writing by Buyer on or before the applicable date specified for satisfaction
of the applicable condition. The obligation of Sellers to transfer the
Properties as contemplated by this Agreement is subject to satisfaction of all
of the conditions precedent for the benefit of Sellers set forth in Sections 4.3
and 4.4 herein, any of which may be waived prior to the Closing only in writing
by Sellers on or before the applicable date specified for satisfaction of the
applicable condition. If any of such conditions is not fulfilled (or waived in
writing) pursuant to the terms of this Agreement, then the party in whose favor
such condition exists may terminate this Agreement and, in connection with any
such termination made in accordance with this Section 4, Sellers and Buyer shall
be released from further obligation or liability hereunder (except for those
obligations


7

--------------------------------------------------------------------------------




and liabilities that expressly survive such termination), and the Deposit (less
the Independent Consideration which shall be paid to Sellers) shall be disposed
of in accordance with Section 9 below. However, the Closing shall constitute a
waiver of all conditions precedent (provided that the foregoing shall not
preclude Buyer from bringing a claim for Sellers’ breach of Sellers’
representations and warranties in accordance with Section 7.3 hereof).
4.1    Performance by Sellers. The performance and observance, in all material
respects, by Sellers of all covenants and agreements of this Agreement to be
performed or observed by Sellers prior to or on the Closing Date shall be a
condition precedent to Buyer’s obligation to purchase the Properties.
4.2    Representations and Warranties of Sellers. The obligation of Buyer to
close the transaction contemplated by this Agreement is subject to the truth, in
all material respects, of the representations and warranties of each Seller set
forth in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date),
excluding, however, any matter or change (a) expressly permitted or contemplated
by the terms of this Agreement or (b) contained in any of the Due Diligence
Materials or actually known to Buyer prior to the expiration of the Due
Diligence Period (as such knowledge is defined in Section 7.4.2 herein). Without
limitation on the foregoing, in the event that a closing certificate (each, a
“Sellers Closing Certificate”) in the form attached hereto as Exhibit B to be
delivered by each Seller at the Closing shall disclose any material adverse
changes in the representations and warranties of such Seller under this
Agreement that are not otherwise permitted or contemplated by the terms of this
Agreement, contained in any of the Due Diligence Materials or actually known to
Buyer prior to the expiration of the Due Diligence Period (as such knowledge is
defined in Section 7.4.2 herein), then Buyer shall have the right to terminate
this Agreement by written notice delivered to Sellers prior to the Closing and,
in connection with any such termination, Buyer shall be entitled to a return of
the Deposit (less the Independent Consideration, which shall be paid to
Sellers), and Sellers and Buyer shall be released from further obligation or
liability hereunder (except for those obligations and liabilities which
expressly survive such termination).
4.3    Performance by Buyer. The performance and observance, in all material
respects, by Buyer of all covenants and agreements of this Agreement to be
performed or observed by Buyer prior to or on the Closing Date shall be a
condition precedent to Sellers’ obligation to sell the Properties.
4.4    Representations and Warranties of Buyer. The obligation of Sellers to
close the transaction contemplated by this Agreement is subject to the truth, in
all material respects, of the representations and warranties of Buyer set forth
in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of


8

--------------------------------------------------------------------------------




a specified date, the accuracy of which shall be determined as of that specified
date). Without limitation on the foregoing, in the event that Buyer’s closing
certificate (the “Buyer Closing Certificate”) in the form attached hereto as
Exhibit C shall disclose any material adverse changes in the representations and
warranties of Buyer under this Agreement, then Sellers shall have the right to
terminate this Agreement by written notice to Buyer and, in connection with any
such termination, Sellers and Buyer shall be released from further obligation or
liability hereunder (except for those obligations and liabilities which
expressly survive such termination).
4.5    Title Matters.
4.5.1    Title Report; Survey. Prior to the Effective Date, Sellers delivered to
Buyer (1) that certain title commitment, Chicago NCS Number CCHI1901996NT,
issued by Title Company, with an effective date of April 22, 2019 (the “Cameron
Preliminary Title Report”), (2) that certain title commitment, Chicago NCS
Number CCHI1901995NT, issued by Title Company, with an effective date of April
22, 2019 (the “Eldorado Preliminary Title Report,” and together with the Cameron
Preliminary Title Report, the “Preliminary Title Reports”), and (3) copies of
surveys (the “Surveys”) of the Properties. Sellers shall cause Title Company to
deliver to Buyer the Preliminary Title Reports. Buyer shall notify Sellers in
writing (the “Title Notice”) prior to 5:00 p.m. Pacific time on Wednesday, May
15, 2019 (the period beginning on the Access Acceptance Date and ending at such
time is referred to herein as the “Title Review Period”) as to which matters, if
any, within the Preliminary Title Reports and which matters shown on the Surveys
(or any update thereof) are not acceptable to Buyer in Buyer’s sole and absolute
discretion (individually, a “Disapproved Title Matter”). Any matter within the
Preliminary Title Reports, the Surveys, and any matter that would be disclosed
by a current, accurate survey of the Land and the Improvements that Buyer fails
to so disapprove in a Title Notice delivered prior to the expiration of the
Title Review Period shall be conclusively deemed to have been approved by Buyer.
If Buyer timely delivers a Title Notice indicating a Disapproved Title Matter,
then Sellers shall have three (3) business days after receipt of such Title
Notice to elect to notify Buyer in writing (a “Title Response Notice”) that
Sellers either (a) will in good faith attempt to remove such Disapproved Title
Matter from title to the applicable Property on or before the Closing, or
(b) elects not to cause such Disapproved Title Matter to be removed from title
to the applicable Property. If Sellers fail to deliver a Title Response Notice
as to a particular Disapproved Title Matter within such three (3) business day
period, then Sellers shall be deemed to have made the election in clause (b)
above as to such Disapproved Title Matter. Prior to the expiration of the Due
Diligence Period, the procurement by Sellers of a written commitment from Title
Company to issue the “Owner’s Policy” (as hereinafter defined), or an
endorsement thereto insuring Buyer against any Disapproved Title Matter at
Closing, shall be deemed the removal of such Disapproved Title Matter from title
to the applicable Property, provided that such endorsement shall be satisfactory
to Buyer in its sole discretion, and shall be issued at Sellers’ sole cost and
expense. If Sellers make (or are deemed to have made) the election in clause (b)
above as to any Disapproved Title Matter, then Buyer shall


9

--------------------------------------------------------------------------------




have until the expiration of the Due Diligence Period, within which to notify
Sellers in writing that Buyer elects to either (x) nevertheless proceed with the
purchase and take title to the Properties subject to such Disapproved Title
Matter, or (y) terminate this Agreement. If Buyer makes the election set forth
in clause (y) above, then this Agreement shall immediately terminate, Buyer
shall be entitled to a return of the Deposit (less the Independent
Consideration, which shall be paid to Sellers), and Sellers and Buyer shall have
no further rights or obligations hereunder, except for the provisions hereof
that expressly survive termination of this Agreement. If Buyer fails to notify
Sellers in writing of its election prior to the expiration of the Due Diligence
Period, then Buyer shall be deemed to have made the election set forth in clause
(x) above.
4.5.2    Additional Title Matters. Approval by Buyer of any additional title
exceptions, defects, encumbrances or other title matters first disclosed in
writing after the end of the Title Review Period (“Additional Title Matters”)
shall be a condition precedent to Buyer’s obligations to purchase the Properties
(Buyer hereby agreeing that its approval of such Additional Title Matters shall
be subject to Buyer’s approval in its sole and absolute discretion). Unless
Buyer gives written notice (“Title Disapproval Notice”) that it disapproves any
Additional Title Matters, stating the Additional Title Matters so disapproved,
before the sooner to occur of the Closing or five (5) days after receipt of
written notice of such Additional Title Matters, Buyer shall be deemed to have
approved such Additional Title Matters. Notwithstanding the foregoing to the
contrary, if Buyer receives notice of an Additional Title Matter on or after the
date which is two (2) business days prior to the Closing Date, then either party
shall have the option to extend the Closing for three (3) additional business
days to allow the parties sufficient time to review such Additional Title Matter
provided that the party requesting such extension of the Closing delivers to the
other party written notice of such extension within one (1) business day of
receipt of the Additional Title Matter. Sellers shall have until the Closing
within which to remove the disapproved Additional Title Matters set forth
therein from title or obtain from Title Company a commitment to issue an
endorsement affirmatively insuring against such items in a form acceptable to
Buyer in Buyer’s commercially reasonable discretion, at no cost or expense to
Buyer (Sellers having the right but not the obligation to do so). The
procurement by Sellers of a written commitment from Title Company to issue the
Owner’s Policy, or an endorsement thereto insuring Buyer against the disapproved
Additional Title Matter at Closing, shall be deemed the removal of such
disapproved Additional Title Matter from title to the applicable Property,
provided that such endorsement shall be to Buyer’s commercially reasonable
satisfaction, and shall be issued at Sellers’ sole cost and expense. In the
event Sellers determine at any time that it is unable or unwilling to remove any
one or more of such disapproved Additional Title Matters, Sellers shall give
written notice to Buyer to such effect; in such event, Buyer may, at its option,
terminate this Agreement upon written notice to Sellers but only if given prior
to the sooner to occur of the Closing or five (5) days after Buyer receives
Sellers’ notice, in which case this Agreement shall immediately terminate, the
Deposit (less the Independent Consideration, which shall be paid to Sellers),
shall be returned to Buyer, and Sellers and Buyer


10

--------------------------------------------------------------------------------




shall have no further rights or obligations hereunder, except for the provisions
hereof that expressly survive termination of this Agreement. If Buyer fails to
give such termination notice by such date, Buyer shall be deemed to have waived
its objection to, and to have approved, the matters set forth in Sellers’
notice.
4.5.3    Exceptions to Title. Buyer’s obligation to purchase the Properties is
subject to the condition precedent that, at the Closing, Title Company shall be
willing to issue the Owner’s Policy effective upon the Closing. Buyer shall be
obligated to accept title to the Properties, subject to the following exceptions
to title (the “Permitted Exceptions”):
(a)    Real estate taxes and assessments not yet delinquent;
(b)    The printed exceptions, if any, which appear in a 2006 ALTA extended
coverage form Owner’s Policy of Title Insurance issued by Title Company in the
State of Nevada;
(c)    The Leases; and
(d)    Such other exceptions to title or survey exceptions as may be approved or
deemed approved by Buyer pursuant to the above provisions of this Section 4.5 or
otherwise expressly permitted under this Agreement, or any exceptions resulting
from the actions (or inactions) of Buyer or its agents or representatives.
Conclusive evidence of the availability of such title shall be the willingness
of Title Company to issue to Buyer on the Closing Date a 2006 ALTA extended form
Owner’s Policy of Title Insurance issued by Title Company in the State of Nevada
(or policies if Buyer elects to obtain a policy for each Property)
(collectively, the “Owner’s Policy”), in the face amount of the Purchase Price,
which policy shall show (i) title to the Land and Improvements to be vested of
record in Buyer, and (ii) the Permitted Exceptions to be the only exceptions to
title; provided, however, if Buyer fails to fulfill Title Company’s conditions
required for issuance of such Owner’s Policy, including but not limited to
delivery of a current ALTA survey, then the condition precedent described in
this Section 4.5.3 shall be deemed satisfied if Title Company shall be willing
to issue a ALTA standard coverage form Owner’s Policy of Title Insurance upon or
following the Closing. In connection with obtaining coverage over survey matters
under any ALTA form of Owner’s Policy, Buyer shall deliver to Title Company
prior to the Closing Date a current ALTA survey certified by a licensed surveyor
in the State of Nevada sufficient to permit or cause Title Company to insure
against survey matters at the Closing. Notwithstanding any provision to the
contrary contained in this Agreement or any of the Closing Documents, any or all
of the Permitted Exceptions may be omitted by Sellers in the “Deeds” (as
hereinafter defined) without giving rise to any liability of the applicable
Sellers, irrespective of any covenant or warranty of such Seller that may be
contained or implied in the Deeds (which provisions of this sentence shall
survive the Closing and not be merged therein).


11

--------------------------------------------------------------------------------




Notwithstanding any provision to the contrary contained in this Agreement,
Sellers agree that it will remove all Liens (other than non-delinquent taxes)
expressly caused or permitted by Sellers, or insure or endorse over any other
Liens (other than non-delinquent taxes); provided however, any insurance or
endorsement over a Lien shall be to Buyer’s commercially reasonable satisfaction
if Sellers did not expressly cause or permit such Lien, and to Buyer’s sole
satisfaction if Sellers expressly caused or permitted such Lien.
4.5.4    Endorsements to Owner’s Policy. It is understood that Buyer may request
a number of endorsements to the Owner’s Policy. Buyer shall satisfy itself prior
to the expiration of the Title Review Period whether Title Company will be
willing to issue such endorsements at the Closing and the issuance of such
endorsements shall not be a condition to the Closing.
4.6    Due Diligence Reviews. Except for title matters and matters shown on the
Surveys (which shall be governed by the provisions of Section 4.5 above), and
subject to the provisions hereinafter set forth, Buyer shall have until the
expiration of the Due Diligence Period within which to perform and complete all
of Buyer’s due diligence examinations, reviews and inspections of all matters
pertaining to the purchase of the Properties, including all engineering and
environmental reports and all leases, license agreements and service contracts,
sewer/water conditions, utilities service information, zoning information,
access information, assessments and city fees, developmental conditions and
approvals, operating expenses and legal, physical, environmental and compliance
matters and conditions regarding the Properties (the foregoing being
collectively called the “Property Information”). Subject to Section 4.6.1 below,
during the Due Diligence Period and prior to the Closing, Sellers shall provide
Buyer and its actual and potential investors, lenders and assignees, and their
respective representatives, attorneys, accountants, consultants, surveyors,
title companies, agents, employees, contractors, appraisers, architects and
engineers, with reasonable access to the Properties (subject to the rights of
tenants under the Leases) upon reasonable advance notice and shall also make
available for review and copying (at Buyer’s expense) copies of all documents,
materials and other information relating to the Property Information that Buyer
may reasonably request and that, to Sellers’ knowledge, are in the possession of
Sellers or their respective agents which Sellers shall make available to Buyer
within three (3) business days following the Effective Date, or three (3)
business days following Sellers’ receipt of request from Buyer if such request
is not made prior to the Effective Date. In no event, however, shall Sellers be
obligated to make available (or cause to be made available) any proprietary or
confidential documents including reports or studies that have been superseded by
subsequent reports or studies, or any of the following confidential and
proprietary materials (collectively, the “Excluded Materials”): (a) information
contained in financial analyses or projections (including Sellers’ budgets,
valuations, cost-basis information and capital account information);
(b) material that is subject to attorney-client privilege or that is attorney
work product; (c) appraisal reports or letters; (d) organizational, financial
and other documents relating to Sellers or their respective affiliates


12

--------------------------------------------------------------------------------




(other than any evidence of due authorization and organization required under
this Agreement); (e) material that Sellers are legally required not to disclose
other than by reason of legal requirements voluntarily assumed by Sellers after
the Effective Date; (f) preliminary or draft reports or studies, or reports or
studies that have been superseded by final reports or studies; (g) letters of
intent, purchase agreements, loan documents or other documents, instruments or
agreements evidencing or relating to any prior financing or attempted sale of
the Properties or any portion thereof; or (h) the “Excluded Contracts” (as
hereinafter defined). In no event shall any right of Buyer to access or inspect
the Properties or to conduct further reviews and analyses after the expiration
of the Due Diligence Period, as set forth herein, give rise to any due diligence
approval or termination right in favor of Buyer under this Agreement.
4.6.1    Review Standards. Buyer shall at all times conduct its due diligence
reviews, inspections and examinations (and shall cause its consultants’ and
other third parties’ reviews, inspections and examinations performed for or at
the request of Buyer to be conducted) in a manner so as to not cause liability,
damage, lien, loss, cost or expense to Sellers or the Properties and so as to
not unreasonably interfere with or disturb any tenant or Sellers’ operation of
the Properties. Buyer will indemnify, defend, and hold Sellers, their respective
members, partners, employees, manager, agents, officers, directors,
shareholders, fiduciaries, attorneys, licensees, contractors, brokers, invitees,
tenants and the Properties harmless from and against any such liability, damage,
lien, loss, cost or expense (except to the extent arising from the mere
discovery of any pre-existing condition at the Properties or the gross
negligence or willful misconduct of Sellers). Prior to entry upon the
Properties, Buyer shall provide Sellers with copies of certificates of insurance
in accordance with the requirements set forth in the Access Agreement that shall
be maintained by Buyer and each consultant which Buyer will have present on the
Properties in connection with its investigations upon the Properties. Without
limitation on the foregoing, in no event shall Buyer: (a) conduct any intrusive
physical testing (environmental, structural or otherwise) at the Properties
(such as soil borings, water samplings or the like) or take physical samples
from the Properties without Sellers’ express, prior written consent, which
consent, as to such intrusive physical testing or sampling, may be given or
withheld in Sellers’ sole discretion (and Buyer shall in all events promptly
restore the Properties to substantially the same condition existing immediately
prior to such entry (provided, however, Buyer shall have no obligation to repair
any damage caused by the gross negligence or willful misconduct of Sellers or to
restore any pre-existing latent defect or condition unless Buyer exacerbated
such pre-existing latent defect or condition in violation of this Agreement))
and which consent to intrusive physical testing or sampling, may be further
conditioned upon, among other things, Sellers’ approval of the following: (i)
the insurance coverage of the contractor who will be conducting such testing or
sampling, (ii) the scope and nature of the testing or sampling to be performed
by such contractor, and (iii) a written confidentiality agreement by such
contractor in form reasonably satisfactory to Sellers; (b) contact any
consultant or other professional engaged by Sellers or Tenant (or its
representatives) without Sellers’ express, prior


13

--------------------------------------------------------------------------------




written consent (which consent shall not be unreasonably withheld); or
(c) contact any Governmental Entity having jurisdiction over the Properties,
other than ordinary contact normally associated with routine due diligence
examinations that does not involve any discussions with governmental officials
or applications of any kind, with the express understanding that Buyer shall not
undertake any discussions or communications with any governmental officials
without (i) Sellers’ express, prior written consent, which consent may be given
or withheld in Sellers’ sole and absolute discretion for any reason or no
reason, and (ii) participation by a representative of Sellers. Without
limitation of the foregoing, Buyer shall not be permitted to contact tenants of
the Properties without giving Sellers (i) advance written notice, and (ii) the
opportunity to have a representative of Sellers participate in any such
communications. Sellers shall have the right, at its option, to cause a
representative of Sellers to be present at all inspections, reviews and
examinations conducted hereunder. Buyer shall schedule any entry (by it or its
designees) onto the Properties in advance with Sellers, upon not less than
twenty-four (24) hours’ prior notice (written or e-mail) to Sellers or their
authorized representative. Buyer shall keep the Properties free and clear of all
mechanics’, materialmen’s and other liens resulting from the due diligence
examinations or any of its other work under this Agreement. Buyer shall remove
or bond over any liens within ten (10) days after Buyer becomes aware of the
same. Upon the completion of any inspection, review or examination, Buyer shall
promptly restore the Properties to substantially the same condition existing
immediately prior to Buyer’s conducting such inspection, review or examination,
at Buyer’s sole cost and expense; provided, however, Buyer shall have no
obligation to repair any damage caused by the gross negligence or willful
misconduct of Sellers or to restore any pre-existing latent defect or condition
unless Buyer exacerbated such pre-existing latent defect or condition in
violation of this Agreement. In the event of any termination hereunder (other
than by reason of Sellers’ default), Buyer shall return all documents and other
materials furnished by Sellers hereunder and at Sellers’ written request, then
Buyer shall promptly deliver to Sellers true, accurate and complete copies of
any draft or final written reports relating to the Properties prepared for or on
behalf of Buyer by any third party without any representation or warranty as to
the accuracy or completeness of such documents, all at Buyer’s sole cost and
expense. Notwithstanding anything to the contrary herein, Buyer shall not be
required to provide, copy or make available to Sellers any internal memoranda,
appraisals and valuation reports and similar information or information covered
by the attorney-client privilege. The Access Agreement is hereby incorporated by
this reference and shall apply to this Agreement; provided, however, to the
extent that the terms and conditions of the Access Agreement conflicts with this
Agreement, the terms and conditions of this Agreement shall control. Buyer shall
be responsible to Sellers for any breaches of the Access Agreement by any person
or entity to whom information or access to the Properties was given by or
through Buyer as though the breach were committed by Buyer itself. This Section
4.6.1 shall survive the Closing or any termination of this Agreement.


14

--------------------------------------------------------------------------------




4.6.2    Termination Right. Prior to the expiration of the Due Diligence Period,
Buyer may in its sole discretion, for any reason or no reason, terminate this
Agreement by written notice to Sellers (such notice being herein called the
“Termination Notice”), whereupon this Agreement, and the obligations of the
parties hereunder, shall terminate (and no party hereto shall have any further
obligation in connection herewith except under those provisions that expressly
survive a termination of this Agreement), One Hundred and No/100 Dollars
($100.00) of the Deposit shall be paid to Sellers as independent consideration
for this Agreement (the “Independent Consideration”), and the balance of the
Deposit shall be delivered to Buyer. In the event that Buyer shall fail to have
delivered the Termination Notice to Sellers before the expiration of the Due
Diligence Period, Buyer shall have no further right to terminate this Agreement
pursuant to this Section 4.6.
4.7    Tenant Estoppel Certificates. It shall be a condition precedent to
Buyer’s obligation to acquire the Properties hereunder that Sellers obtain and
deliver estoppel certificates (“Tenant Estoppel Certificates”), in the form
required under Section 4.7.1 below, from (i) at the Eldorado Property: (A)
Fabrication Technologies, Inc. (B) Solotech (USA), Inc. and (C) Specialty Color
Corp., Inc., (ii) at the Cameron Property: (A) WorldPac, Inc., (B) Tellworks
Communications, Inc., (C) Preferred Laminations, LLC, (D) Walker Zanger, Inc.
and (D) Sunbay Supplies LLC (the tenants identified in (i) and (ii) are
collectively, the “Required Tenants”), (iii) tenants occupying at least
seventy-five percent (75%) of the rentable square feet of the Eldorado Property,
in the aggregate, actually rented to tenants of the Eldorado Property as of the
Effective Date (the “Eldorado Estoppel Threshold”), and (iv) tenants occupying
at least seventy percent (70%) of the rentable square feet of the Cameron
Property, in the aggregate, actually rented to tenants of the Cameron Property
as of the Effective Date (the “Cameron Estoppel Threshold”). The rentable square
footage of space leased by Required Tenants shall be included in the calculation
of the Eldorado Estoppel Threshold and the Cameron Estoppel Threshold,
respectively, and the delivery of an estoppel certificate from the Required
Tenants in accordance with the provisions of this Section 4.7 shall be applied
towards the satisfaction of the Eldorado Estoppel Threshold and the Cameron
Estoppel Threshold, respectively. If such condition is not satisfied (or waived
by Buyer), on or before 12:00 p.m. Pacific time on the date which is two (2)
business days prior to the Closing Date (the “Estoppel Condition Deadline
Date”), then (a) either Buyer or Sellers shall each have the right to extend the
Estoppel Condition Deadline Date for up to fifteen (15) days after the scheduled
Closing Date (the “Extended Estoppel Condition Deadline Date”) by providing
written notice thereof to the other party on or before 3:00 p.m. Pacific time on
the Estoppel Condition Deadline Date, in order to allow Sellers sufficient time
to satisfy this condition precedent to the Closing, and upon the timely
satisfaction (or waiver by Buyer) of such condition, the Closing shall occur two
(2) business days after satisfaction of the condition set forth in this Section
4.7 (the “Extended Closing Date”), or (b) if neither Buyer nor Sellers have
timely elected to extend the Estoppel Condition Deadline Date and the Closing
Date as provided in (a) above, then Buyer shall have the


15

--------------------------------------------------------------------------------




right to terminate this Agreement by written notice given prior to 5:00 p.m.
Pacific time on the Estoppel Condition Deadline Date, in which case this
Agreement shall terminate and Buyer shall be entitled to a refund of the Deposit
(less the Independent Consideration, which shall be paid to Sellers), and no
party hereto shall have any further obligation under this Agreement except under
those provisions that expressly survive a termination of this Agreement.
4.7.1    The Tenant Estoppel Certificates shall be substantially in (a) the form
required under the applicable tenant’s Lease (including specific limitations set
forth in such Lease which limit the scope of the information required to be
provided by such tenant in any Tenant Estoppel Certificate to be provided by
such tenant), or (b) the form estoppel certificate attached hereto as Exhibit D,
modified, as applicable, to comply with any provisions in the applicable
tenant’s Lease that pertain to estoppel certificates; provided, however, that
the form may also be the standard form generally used by the applicable tenant
so long as such standard form complies with the applicable tenant’s Lease;
provided further, however, if Sellers receive from a tenant such standard form
prior to such tenant’s execution thereof, then Buyer shall have the right to
reasonably approve of such form. In addition, any provisions of the estoppel
certificate (or comparable certificate or statement) regarding defaults,
defenses, disputes, environmental matters, claims, offsets, credits, abatements,
concessions and recaptures against rent and other charges may be limited to the
actual knowledge of a tenant. Buyer’s failure to object to a Tenant Estoppel
Certificate (or any information or provision therein) by written notice to
Sellers given within three (3) days after Buyer’s receipt thereof (but not later
than the Closing Date) shall be deemed to constitute Buyer’s acceptance and
approval thereof. Notwithstanding anything to the contrary contained in this
Agreement, Buyer may not object to (A) any matter adverse to the Properties, in
any material respect, (B) any objectionable information or provision contained
in a Tenant Estoppel Certificate or (C) any uncompleted obligations or defaults
by landlord or tenant unless such obligations or defaults will be completed
prior to Closing or credited to Buyer at Closing, provided that in all instances
described in clauses (A), (B) or (C), such matter, information or provision was
(i) set forth in the Leases, (ii) disclosed in the Due Diligence Materials, or
(iii) actually known to Buyer prior to the expiration of the Due Diligence
Period (as such knowledge is defined in Section 7.4.2 herein).
4.7.2    Sellers shall utilize commercially reasonable efforts to obtain the
Tenant Estoppel Certificates. As used in this Agreement, “commercially
reasonable efforts” shall not include any obligation to institute or threaten
legal proceedings, to declare or threaten to declare any person in default, to
incur any liabilities, to expend any monies or to cause any other person to do
any of the same.
4.8    Leases for Required Tenants. It shall be a condition precedent to Buyer’s
obligation to acquire the Properties hereunder that (i) the Required Tenants,
(ii) tenants occupying at least seventy-five percent (75%) of the rentable
square feet of the Eldorado Property, in the aggregate, actually rented to
tenants of the Eldorado Property as of the Closing Date (the “Eldorado


16

--------------------------------------------------------------------------------




Occupancy Threshold”), and (iii) tenants occupying at least seventy percent
(70%) of the rentable square feet of the Cameron Property, in the aggregate,
actually rented to tenants of the Cameron Property as of the Closing Date (the
“Cameron Occupancy Threshold”), shall not have terminated, or given written
notice of its intent, to terminate their respective Leases pursuant to the terms
of such Leases or otherwise. The rentable square footage of space leased by
Required Tenants shall be included in the calculation of the Eldorado Occupancy
Threshold and the Cameron Occupancy Threshold, respectively, and the continued
effectiveness of the leases by the Required Tenants shall be applied towards the
satisfaction of the Eldorado Occupancy Threshold and the Cameron Occupancy
Threshold, respectively. In addition, the Required Tenants and the tenants
necessary to satisfy the Eldorado Occupancy Threshold and the Cameron Occupancy
Threshold, respectively, shall not have vacated the applicable Property,
abandoned such Property or filed for bankruptcy or be subject to an involuntary
bankruptcy proceeding.
5.    Closing Procedure. The closing (the “Closing”) of the sale and purchase
herein provided shall occur on the Closing Date.
5.1    Escrow. The Closing shall be accomplished pursuant to escrow instructions
(the “Escrow Agreement”) among Buyer, Sellers and Escrow Agent in the form of
Exhibit E, which Buyer and Sellers shall execute concurrently herewith, and any
supplemental escrow instructions provided by Buyer or Sellers as may be
permitted by the terms of the Escrow Agreement (so long as the material terms of
this Agreement shall control in the event of any inconsistencies).
5.2    Closing Deliveries. The parties shall deliver to Escrow Agent the
following:
5.2.1    Sellers Deliveries. At least one (1) business day prior to the Closing
Date, each Seller shall deliver (or cause to be delivered) to Escrow Agent the
following:
(a)    A duly executed and acknowledged original Grant, Bargain and Sale Deed
(each, a “Deed,” and together, the “Deeds”) in the form of Exhibit F for its
respective Property;
(b)    A duly executed original bill of sale, assignment and assumption
agreement (a “Bill of Sale, Assignment and Assumption”) in the form of Exhibit G
for its respective Property;
(c)    A duly executed original certificate of “non-foreign” status in the form
of Exhibit H;
(d)    Unless Buyer and Sellers elect to deliver the same outside of escrow, a
duly executed notice to tenants (the “Tenant Notices”), in the form of
Exhibit I, which notice Buyer shall, at Buyer’s sole cost and expense, either
mail to tenants by certified


17

--------------------------------------------------------------------------------




mail, return receipt requested or hand-deliver to each tenant (and Buyer shall
provide proof of delivery thereof to Sellers promptly following the Closing);
(e)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed notices to each of the vendors under any Service Agreement to be
assumed by Buyer at the Closing as provided in this Agreement (“Vendor
Notices”), such Vendor Notices to be in such form(s) as are reasonably required
by Sellers, which notices Buyer shall, at Buyer’s sole cost and expense, mail to
each such vendor by certified mail, return receipt requested (and Buyer shall
provide proof of delivery thereof to Sellers promptly following the Closing);
(f)    A Sellers Closing Certificate for each Property duly executed by each
Seller;
(g)    Evidence reasonably satisfactory to Escrow Agent regarding the due
organization of each Seller and the due authorization and execution by Sellers
of this Agreement and the documents required to be delivered hereunder;
(h)    To the extent they do not constitute Reserved Company Assets and are then
in the possession of Sellers (or its agents or employees) and have not
theretofore been delivered to Buyer: (i) any plans and specifications for the
Improvements for the Properties; (ii) all unexpired warranties and guarantees
that Sellers have received in connection with any work or services performed
with respect to, or equipment installed in, the Properties; (iii) all keys and
other access control devices for the Properties; (iv) originals of all Leases
for the Properties and all correspondence to tenants or from tenants thereunder;
(v) originals of all Service Agreements for the Properties that will remain in
effect after the Closing; and (vi) all correspondence relating to the ongoing
operations and maintenance of the Properties, including tenant leasing
information, leasing files and other material documents relating to the
operation or maintenance of the Properties in Sellers’ possession (which
materials under this clause may be either delivered at the Closing or as
otherwise reasonably agreed by the parties);
(i)    If required by Title Company, an Owner’s Certificate as to Debts, Liens
and Parties In Possession substantially in the form of Exhibit J (“Title
Affidavit”) and a Gap Certificate substantially in the form of Exhibit K (“Gap
Certificate”), each to facilitate the issuance of any title insurance sought by
Buyer in connection with the transactions contemplated hereby, but in no event
shall Sellers be obligated to provide any additional certificate, affidavit or
indemnity in connection with such title insurance; and
(j)    Such additional documents as may be reasonably required by Buyer and
Escrow Agent in order to consummate the transactions hereunder (provided the


18

--------------------------------------------------------------------------------




same do not increase in any material respect the costs to, or liability or
obligations of, Sellers in a manner not otherwise provided for herein).
5.2.2    Buyer Deliveries. At least one (1) business day prior to the Closing
Date (except as to the Closing Payment, which shall be delivered no later than
11:00 a.m. Pacific time on the Closing Date), Buyer shall deliver to Escrow
Agent the following:
(a)    The Closing Payment by wire transfer of immediately available federal
funds;
(b)    A duly executed original Bill of Sale, Assignment and Assumption for each
Property;
(c)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed Tenant Notices;
(d)    Unless Buyer and Sellers elect to deliver the same outside of escrow,
duly executed Vendor Notices;
(e)    Intentionally deleted;
(f)    The duly executed Buyer Closing Certificate;
(g)    Evidence reasonably satisfactory to Escrow Agent regarding the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder; and
(h)    Such additional documents as may be reasonably required by Sellers and
Escrow Agent in order to consummate the transactions hereunder (provided the
same do not increase in any material respect the costs to, or liability or
obligations of, Buyer in a manner not otherwise provided for herein).
5.2.3    Mutual Deliveries. On the Closing Date, Buyer and Sellers shall
mutually execute and deliver (or cause to be executed and delivered) to Escrow
Agent, the following:
(a)    A closing statement (the “Closing Statement”) reflecting the Purchase
Price, and the adjustments and prorations required hereunder and the allocation
of income and expenses required hereby; and
(b)    A Declaration of Value in the form promulgated by the county recorder of
Clark County, Nevada with respect to each Property.
5.3    Closing Costs.


19

--------------------------------------------------------------------------------




5.3.1    Sellers Closing Costs. Sellers shall pay or cause to be paid (a) all
county transfer taxes payable in connection with the sale contemplated herein,
(b) the portion of the title insurance premium for the Owner’s Policy for
standard ALTA coverage in the amount of the Purchase Price for the Properties
(including any fees for the title search), (c) one-half (½) of all escrow
charges and (d) the recording fees and charges for the release of any recorded
document that Sellers are obligated to release of record pursuant to this
Agreement, or that Sellers have expressly agreed to remove, bond, insure or
endorse over pursuant to Section 4.5 hereof.
5.3.2    Buyer Closing Costs. Buyer shall pay (a) the amount by which the title
insurance premium for the Owner’s Policy and all endorsements exceeds the cost
of standard ALTA coverage, (b) one-half (½) of all escrow charges, (c) all costs
and expenses of the Surveys and any updates thereto, (d) all fees, costs or
expenses in connection with Buyer’s due diligence reviews and analyses hereunder
and (e) all recording fees and charges charged for the recording of the Deeds
and in connection with any loan obtained by Buyer.
5.3.3    Other Closing Costs. Any other closing costs shall be allocated in
accordance with local custom. Sellers and Buyer shall pay their respective
shares of prorations as hereinafter provided. Except as otherwise expressly
provided in this Agreement, each party shall pay the fees of its own attorneys,
accountants and other professionals.
5.4    Prorations.
5.4.1    Items to be Prorated. The initial prorations and payments provided for
in this Section 5.4 shall be made at the Closing on the basis of the Closing
Statement, which shall be prepared by Title Company, as approved by Sellers and
submitted to Buyer for its review and approval at least two (2) Business days
prior to the Closing. The following shall be prorated between Sellers and Buyer
as of the Closing Date (on the basis of the actual number of days elapsed over
the applicable period), with Buyer being deemed to be the owner of the
Properties during the entire day on the Closing Date, and entitled to receive
all operating income of the Properties, and obligated to pay all operating
expenses of the Properties, with respect to the Closing Date:
(a)    All non-delinquent real estate and personal property taxes and
assessments on the Properties for the current tax year. Sellers shall be
responsible for the payment of any real estate and personal property taxes that
are delinquent before the Closing or that are attributable to the period prior
to the Closing. For example, if the Closing Date is May 27, 2019, then Sellers
shall be responsible for the real estate and personal property taxes and
assessments on the Properties for the 2018-2019 tax year through and including
May 26, 2019 regardless of when said taxes are due and payable. In no event
shall Sellers be charged with or be responsible for any increase in the taxes on
the Properties resulting


20

--------------------------------------------------------------------------------




from the sale of the Properties contemplated by this Agreement, any change in
use of the Properties on or after the Closing Date, or from any improvements
made or leases entered into on or after the Closing Date. If any assessments on
the Properties are payable in installments, then the installment allocable to
the current period shall be prorated (with Buyer being allocated the obligation
to pay any installments due after the Closing Date).
(b)    All fixed and additional rentals under the Leases, security deposits
(except as hereinafter provided) and other tenant charges. Sellers shall deliver
or provide a credit in an amount equal to all prepaid rentals for periods after
the Closing Date and all refundable cash security deposits (to the extent the
foregoing were made by tenants under the Leases and are not applied or forfeited
prior to the Closing) to Buyer on the Closing Date; it being agreed, however,
that Sellers shall notify Buyer in writing if it applies any security deposit
prior to the Closing, and from and after the expiration of the Due Diligence
Period, Sellers shall not apply any security deposit without obtaining Buyer’s
prior consent which consent Buyer may withhold in Buyer’s sole discretion. Rents
that are delinquent (or payable but unpaid) as of the Closing Date shall not be
prorated on the Closing Date. Rather, Buyer shall cause any such delinquent rent
(or payable but unpaid rent) for the period prior to the Closing to be remitted
to Sellers if, as and when collected. At the Closing, Sellers shall deliver to
Buyer a schedule of all such delinquent or payable but unpaid rent.
Additionally, there shall be no proration of any rent that a tenant under a
Lease delivers to either Buyer or Sellers and that such tenant has identified,
at the time of such delivery, as constituting payment or rent due for a month or
other period prior to the month in which the Closing occurs (“Identified
Pre-Closing Rent”). If Buyer receives any such Identified Pre-Closing Rent,
Buyer shall cause such Identified Pre-Closing Rent to be remitted to Sellers if,
as, and when collected. Until the date that is six (6) months after the Closing,
Buyer shall include such delinquencies (or unpaid amounts) in its normal billing
and shall pursue the collection thereof in good faith after the Closing Date
(but Buyer shall not be required to litigate or declare a default under any
Lease or pursue any other action or remedy in connection with the recovery from
tenants of such delinquencies or other unpaid amounts). To the extent that Buyer
or Sellers receives payment of rents (or other income of any kinds whatsoever in
connection with other Tenant charges) on or after the Closing Date other than
Identified Pre-Closing Rent, such payments shall be applied first toward the
rent (or other tenant charge) for the month in which the Closing occurs then to
the rent (or other tenant charge) owed to Buyer in connection with the
applicable Lease or other document for which such payments are received, and
then to any delinquent rents (or other tenant charges) owed to Sellers, with a
party’s share thereof being promptly delivered to such party; provided, however,
that any year-end or similar reconciliation payment shall be allocated as
hereinafter provided. Buyer may not waive any delinquent (or unpaid) rents or
modify a Lease so as to reduce or otherwise affect amounts owed thereunder for
any period in which Sellers are


21

--------------------------------------------------------------------------------




entitled to receive a share of charges or amounts without first obtaining
Sellers’ written consent. Sellers hereby reserve the right to pursue any remedy
for damages against any tenant owing delinquent rents and any other amounts to
Sellers (but following the Closing shall not be entitled to terminate any Lease
or any tenant’s right to possession), provided that, Sellers shall not exercise
any such remedy for a period of six (6) months after the Closing except in
connection with the recovery from tenants of taxes or assessments relating to
any period prior to the Closing Date (the “Pre-Closing Tax Collection
Remedies”). Buyer shall reasonably cooperate with Sellers, at no material
out-of-pocket cost to Buyer, in any collection efforts hereunder, including
Sellers’ Pre-Closing Tax Collection Remedies, but shall not be required to
litigate or declare a default under any Lease. With respect to delinquent or
other uncollected rents and any other amounts or other rights of any kind
regarding tenants who are no longer tenants of the Properties as of the Closing
Date, Sellers shall retain all of the rights relating thereto.
(c)    Payments required to be paid by tenants under Leases for such tenants’
shares of property taxes and assessments, insurance, common area maintenance and
other expenses of the Properties are collectively referred to herein as
“Reimbursable Tenant Expenses.” Reimbursable Tenant Expenses shall be determined
in accordance with the Leases, including any Lease provisions that provide for
the adjustment of Reimbursable Tenant Expenses based on occupancy changes (i.e.,
“gross-up” provisions). Sellers’ “share” of Reimbursable Tenant Expenses for the
calendar year in which the Closing occurs (the “Closing Year”) shall be
determined in accordance with Section 5.4.4(a) below. Notwithstanding the
foregoing, there shall be no proration of any such Reimbursable Tenant Expenses
that are delinquent as of the Closing. Rather, until the date that is six (6)
months after the Closing, Buyer shall include such delinquencies (or unpaid
amounts) in its normal billing and shall pursue the collection thereof in good
faith after the Closing Date (but Buyer shall not be required to litigate or
declare a default under any Lease or pursue any other action or remedy in
connection with the recovery from tenants of Reimbursable Tenant Expenses
relating to any period prior to the Closing Date).
(d)    All amounts payable under any Service Agreements (to the extent assumed
by Buyer and subject to the terms of Section 7.5.2 below); reimbursements and
recoveries of water, sewer and trash charges under the Leases; annual permits
and/or inspection fees (calculated on the basis of the period covered); and any
other expenses of the operation and maintenance of the Properties.
(e)    Any other items of operating income or operating expense that are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Properties
are located, as applicable; however, there will be no prorations for debt
service, insurance premiums or


22

--------------------------------------------------------------------------------




payroll (because Buyer is not acquiring or assuming Sellers’ financing,
insurance or employees).
5.4.2    Utilities. To the extent not in a tenant’s name, Buyer shall transfer
all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies. To the extent not in a tenant’s name,
Sellers shall use commercially reasonable efforts to cause all utility meters to
be read as of the Closing Date. Sellers shall be entitled to recover any and all
deposits held in Sellers’ name by any utility company as of the Closing Date. To
the extent not in a tenant’s name, all charges for utilities for which the
meters cannot be read or amounts ascertained at Closing shall be prorated
outside of the escrow contemplated herein within sixty (60) days after the
Closing Date.
5.4.3    Leasing Costs. Sellers shall be responsible for all Leasing Costs that
are payable by reason of (a) the execution of the Leases prior to the Effective
Date, (b) the renewal, extension, expansion of, or the exercise of any other
option under, the Leases, prior to the Effective Date, and (c) amendments of the
Leases entered into prior to the Effective Date. If the Closing occurs, Sellers
hereby agree to provide Buyer with a credit at the Closing in an amount equal to
those Leasing Costs expressly set forth on Exhibit A attached hereto which have
not been paid as of the Closing Date. If the Closing occurs, Buyer shall be
responsible for the payment (or, in the case of any amounts paid prior to the
Closing, the reimbursement to Sellers) of all other Leasing Costs which are not
the responsibility of Sellers hereunder, including (A) all Leasing Costs that
become due and payable (whether before or after the Closing) as a result of (1)
any Leases entered into during the Escrow Period in accordance with the terms of
this Agreement (“New Leases”), (2) amendments entered into during the Escrow
Period in accordance with the terms of this Agreement to renew, extend, expand
or otherwise amend the Leases or New Leases, or (3) any renewals, extensions or
expansions of, or the exercise of any other option under, the Leases or New
Leases exercised by tenants during the Escrow Period; and (B) all Leasing Costs
as a result of renewals, extensions, expansions, or the exercise of any other
option, occurring on or after the Closing Date of any Leases. Except as
expressly set forth set forth on Exhibit A attached hereto, Buyer shall assume
the economic effect of any “free rent” or other concessions pertaining to the
period from and after the Effective Date. Except as expressly set forth set
forth on Exhibit A attached hereto, if, as of the Closing Date, Sellers shall
have paid any Leasing Costs, including absorbing any free rent as owner of the
Properties during the Escrow Period, for which Buyer is responsible pursuant to
the foregoing provisions, Buyer shall reimburse Sellers therefor at the Closing
provided that Sellers provides Buyer with reasonable notice of such amounts
prior to the expiration of the Due Diligence Period. Sellers shall pay (or cause
to be paid), prior to the Closing, or credit Buyer at the Closing (to the extent
unpaid) all Leasing Costs for which Sellers are responsible pursuant to the
foregoing provisions, and (subject to the reimbursement obligations set forth
above) Sellers shall pay (or cause to be paid) when due all Leasing Costs
payable during the


23

--------------------------------------------------------------------------------




Escrow Period. For purposes hereof, the term “Escrow Period” shall mean the
period from the Effective Date until the Closing Date.
5.4.4    Proration of Reimbursable Tenant Expenses.
(a)    For the Closing Year. In order to enable Buyer to make any
reconciliations of tenant reimbursements of Reimbursable Tenant Expenses for the
portion of the Closing Year during which Sellers owned the Properties, Sellers
shall determine in accordance with Section 5.4.1(c) above the Reimbursable
Tenant Expenses actually paid or incurred by Sellers for the portion of the
Closing Year during which Sellers owned the Properties (“Sellers’ Actual
Reimbursable Tenant Expenses”) and the tenant reimbursements for such
Reimbursable Tenant Expenses actually paid to Sellers by tenants for the portion
of the Closing Year during which Sellers owned the Properties (“Sellers’ Actual
Tenant Reimbursements”). Without limitation on Section 5.4.6 below, on or before
the date that is three (3) months after the Closing Date, Sellers shall deliver
to Buyer for Buyer’s review and approval, a proposed reconciliation statement (a
“Sellers’ Reconciliation Statement”) for the Properties setting forth (i)
Sellers’ Actual Reimbursable Tenant Expenses, (ii) Sellers’ Actual Tenant
Reimbursements, and (iii) a calculation of the difference between the two (i.e.,
establishing that Sellers’ Actual Reimbursable Tenant Expenses were either more
or less than Sellers’ Actual Tenant Reimbursements). Upon Buyer’s review and
approval of Sellers’ calculations, which approval or disapproval shall be
provided within ten (10) business days of Buyer’s receipt of a Sellers’
Reconciliation Statement, any amount due to Sellers pursuant to the foregoing
calculation (in the event Sellers’ Actual Tenant Reimbursements are less than
Sellers’ Actual Reimbursable Tenant Expenses) shall be paid by Buyer within the
earlier to occur of (A) ten (10) business days after Buyer collects such under
collected amounts from Tenant, or (B) nine (9) months after the Closing Date. If
Sellers’ Actual Tenant Reimbursements are more than Sellers’ Actual Reimbursable
Tenant Expenses, then Sellers shall pay to Buyer such over collected amounts
within ten (10) business days after Buyer’s approval (or deemed approval) of a
Sellers’ Reconciliation Statement. If Buyer does not approve or disapprove of a
Sellers’ Reconciliation Statement within such ten (10) business day period,
Buyer shall be deemed to have approved of such Sellers’ Reconciliation
Statement. If Buyer disapproves of a Sellers’ Reconciliation Statement, the
parties shall diligently and expeditiously work towards resolving the
discrepancies in such Sellers’ Reconciliation Statement. If Buyer is paid any
amounts by Sellers, Buyer thereafter shall be obligated to promptly remit the
applicable portion to Tenant. Buyer shall indemnify, defend, and hold Sellers
and the other “Seller Related Parties” (as hereinafter defined) harmless from
and against any losses, costs, claims, damages, and liabilities, including
reasonable attorneys’ fees and expenses incurred in connection therewith,
arising out of or resulting from Buyer’s failure to remit any amounts actually
received from Sellers to Tenant in accordance with the provisions hereof. If
Buyer


24

--------------------------------------------------------------------------------




has transferred its interest in the Properties to a successor-in-interest or
assignee prior to such date, then, on or before the transfer of its interest in
the Properties, Buyer shall (1) in writing expressly obligate such
successor-in-interest or assignee to be bound by the provisions of this Section
5.4.4(a), and (2) deliver written notice of such transfer to Sellers, and
thereafter Sellers shall make the deliveries specified above to Buyer’s
successor-in-interest or assignee. A Sellers’ Reconciliation Statement shall be
final and binding for purposes of this Agreement.
(b)    For Prior Calendar Years. Sellers shall be responsible for the
reconciliation with all tenants of Reimbursable Tenant Expenses and all tenant
reimbursements thereof for any calendar year prior to the Closing Year. The
obligations set forth in this Section 5.4.4(b) shall survive the Closing.
5.4.5    Intentionally Deleted.
5.4.6    General Provisions.
(a)    In the event any prorations or apportionments made under this Section 5.4
and/or made in the Closing Statement shall prove to be incorrect for any reason,
then any party shall be entitled to an adjustment to correct the same. Any item
that cannot be finally prorated because of the unavailability of information
shall be tentatively prorated on the basis of the best data then available and
reprorated when the information is available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within six (6)
months after the Closing Date except as expressly set forth in Section 5.4.4(a)
hereof.
(c)    Following the Closing, Sellers shall retain all rights in and to any
rents or other amounts due for any period prior to the Closing, and Buyer shall
retain all rights in and to any rents or other amounts due from tenants for any
period after the Closing. If Sellers collects any rents or other amounts from
tenants from and after the Closing for amounts due for any period after the
Closing, Sellers shall hold the same in trust for Buyer and shall promptly remit
the same to Buyer.
(d)    The obligations of Sellers and Buyer under this Section 5.4 shall survive
the Closing for six (6) months after the Closing Date.
6.    Condemnation or Destruction of Property. In the event that, after the
Effective Date but prior to the Closing Date, either any portion of each
Property is taken pursuant to eminent domain proceedings or any of the
Improvements are damaged or destroyed by any casualty, Sellers


25

--------------------------------------------------------------------------------




shall be required to give Buyer prompt written notice of the same after Sellers’
actual discovery of the same, but shall have no obligation to cause any direct
or indirect member, partner or owner of Sellers to contribute capital to Sellers
or any other entity, or to repair or replace (or cause to be repaired or
replaced) any such damage, destruction or taken property. At Closing, Sellers
shall assign to Buyer (except to the extent any condemnation proceeds or
insurance proceeds are attributable to lost rents or other items applicable to
any period prior to the Closing) all claims of Sellers regarding any
condemnation or casualty insurance coverage, as applicable, and all condemnation
proceeds or proceeds from any such casualty insurance received by Sellers on
account of any casualty (except to the extent required for collection costs or
repairs by Sellers prior to the Closing Date), as applicable. In connection with
the foregoing, Sellers shall not compromise, settle or adjust any claims without
the prior consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed. In connection with any assignment of insurance proceeds
hereunder, Sellers shall credit Buyer with an amount equal to the applicable
deductible amount under Sellers’ insurance (but not more than the amount by
which (a) the cost as of the Closing Date to repair the damage is greater than
(b) the insurance proceeds and coverage to be assigned to Buyer), and any repair
costs that are not covered by insurance proceeds. In the event (A) the
condemnation award or the cost of repair of damage to either of the Properties
on account of a casualty, as applicable, shall exceed three percent (3%) of the
Purchase Price allocated to such Property, (B) a casualty is uninsured or
underinsured and Sellers do not elect to credit Buyer at the Closing with an
amount equal to the cost to repair such uninsured or underinsured casualty
(Sellers having the right, but not the obligation, to do so), or (C) the
condemnation or damage to either of the Properties (i) materially and adversely
affects access to or parking at such Property, (ii) results in such Property
violating any Laws or failing to comply with zoning or any recorded covenants,
conditions or restrictions affecting such Property, or (iii) and the restoration
thereof reasonably expects to exceed six (6) months, then Buyer may, at its
option, terminate this Agreement by notice to Sellers, given on or before the
Closing Date, whereupon Buyer shall receive a refund of the Deposit less the
Independent Consideration, which shall be paid to Sellers (and no party hereto
shall have any further obligation in connection herewith except under those
provisions that expressly survive a termination of this Agreement). In the event
the condemnation award or the cost of repair of damage to either of the
Properties on account of a casualty, as applicable, shall exceed three percent
(3%) of the Purchase Price allocated to such Property, and said casualty is
uninsured or underinsured, Sellers may, at its option, terminate this Agreement
by notice to Buyer, given on or before the Closing Date, whereupon Buyer shall
receive a refund of the Deposit less the Independent Consideration, which shall
be paid to Sellers (and no party hereto shall have any further obligation in
connection herewith except under those provisions that expressly survive a
termination of this Agreement).


26

--------------------------------------------------------------------------------




7.    Representations, Warranties and Covenants.
7.1    Representations and Warranties of Sellers. Each Seller hereby represents
and warrants to Buyer, with respect to itself and its respective Property, that,
except as set forth in Schedule 3, as of the Effective Date:
(a)    Leases. (i) There are no written leases of space in the applicable
Property or other agreements to occupy all or any portion of such Property that
will be in force after the Closing and under which the applicable Seller is the
landlord (whether by entering into the leases or agreements, or acquiring the
applicable Property subject to such leases or agreements) other than the Leases;
(ii) all of the Leases are in full force and effect; (iii) neither Seller nor to
such Seller’s knowledge, the tenants under the Leases for its respective
Property, is in monetary default or has given written notice of any existing
material non-monetary default under any of such Leases, except as set forth on
Schedule 3; and (iv) to each Seller’s knowledge, such Seller has delivered, or
made available, to Buyer, copies of all of the Leases utilized by such Seller in
its ownership and operation of its respective Property. Except as expressly
stated in this Agreement, all leasing commissions due to brokers in connection
with the Leases have been fully paid and satisfied by the applicable Seller;
(b)    Litigation. Other than litigation disclosed in Schedule 3 hereto, there
is no pending (nor has either Seller received any written notice of any
threatened) action, litigation, condemnation or other legal proceeding against
its respective Property or against such Seller with respect to its Property.
(c)    Compliance. Except as disclosed in the Due Diligence Materials or in
Schedule 3 hereto, neither Seller has received any written notice from any
Governmental Entity having jurisdiction over its respective Property to the
effect that such Property is not in compliance with applicable Laws other than
notices of non-compliance that have been remedied.
(d)    Service Agreements. Neither Seller has entered into any service or
equipment leasing contracts relating to its respective Property that will be
binding on Buyer or its respective Property after the Closing, except for the
Service Agreements disclosed as part of the Due Diligence Materials hereto
(subject to any restrictions on assignment contained therein). Neither Seller
has received any written notice that it is in monetary default, and such Seller
has not given, nor received from the counterparty to such Service Agreement,
written notice of any existing material non-monetary default under the Service
Agreements. As used herein, the “Service Agreements” shall mean, collectively,
service or equipment leasing contracts relating to the applicable Property
(other than


27

--------------------------------------------------------------------------------




Excluded Contracts) that are (A) disclosed as part of the Due Diligence
Materials, or (B) entered into in accordance with this Agreement. As used
herein, “Excluded Contracts” shall mean contracts to which each Seller or its
respective affiliates are a party and relating to the applicable Properties for
(1) insurance; (2) existing property management agreement; (3) the engagement of
attorneys, accountants, brokers, surveyors, title companies, environmental
consultants, engineers or appraisers; and (4) any other service contracts or
agreements entered into after the Effective Date which such Seller is obligated
to terminate at or prior to the Closing at such Seller’s sole cost and expense.
The Excluded Contracts are not being assigned to or assumed by Buyer hereunder,
except that Buyer is assuming the obligation to pay the Leasing Costs for which
it is responsible under Section 5.4.3 above.
(e)    Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Sellers are and on the Closing Date will be duly authorized, executed and
delivered by and are binding upon each Seller. Each Seller is a Delaware limited
liability company, duly formed and validly existing and in good standing under
the Laws of such state, and is duly authorized and qualified to do all things
required of it under this Agreement. Each Seller has the capacity and authority
to enter into this Agreement and consummate the transactions herein provided
without the consent or joinder of any other party (except as otherwise may be
set forth in this Agreement).
(f)    No Conflict. Except as otherwise set forth in this Agreement, to each
Seller’s knowledge, neither this Agreement nor any agreement, document or
instrument executed or to be executed in connection with the same, nor anything
provided in or contemplated by this Agreement or any such other agreement,
document or instrument, does now or shall hereafter materially breach, violate,
invalidate, cancel, make inoperative or interfere with, or result in the
acceleration or maturity of, any agreement, document, instrument, right or
interest, or applicable Law affecting or relating to such Seller or its
respective Property.
(g)    Insolvency. Each Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by such Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of such Seller’s assets, (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of such Seller’s assets, or
(v) made an offer of settlement, extension or composition to its creditors
generally.
(h)    Hazardous Materials. Except as disclosed as part of the Due Diligence
Materials, to each Seller’s knowledge, there are no Hazardous Materials
installed


28

--------------------------------------------------------------------------------




or stored in or otherwise existing at, on, in or under its respective Property
in violation of any Environmental Laws.
(i)    Patriot Act. To each Seller’s knowledge, none of its respective
investors, affiliates or other agents (if any), acting or benefiting in any
capacity in connection with this Agreement (excluding any shareholders in any
such affiliated entities that are publicly traded companies) is a (i) person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing (effective September 24,
2001) (the “Executive Order”); (ii) person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) person or entity that is affiliated with any person or entity
identified in clause (i), (ii), (iii) and/or (iv) above (herein, a “Prohibited
Person”). Except for the assets of any affiliated companies that are publicly
traded companies, the assets of each Seller will transfer to Buyer under this
Agreement are not its respective Property of, and are not beneficially owned,
directly or indirectly, by a Prohibited Person. The assets of each Seller will
transfer to Buyer under this Agreement are not the proceeds of specified
unlawful activity as defined by 18 U.S.C. §1956(c)(7).
(j)    Employees. There are no employees of either Seller employed in connection
with the use, management, maintenance or operation of its respective Property
whose employment will continue after the Closing Date.
7.2    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Sellers that:
7.2.1    This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by Buyer are and on the
Closing Date will be duly authorized, executed and delivered by and are binding
upon Buyer; Buyer is a limited liability company, duly organized and validly
existing and in good standing under the Laws of the State of Delaware, and is
duly authorized and qualified to do all things required of it under this
Agreement; and Buyer has the capacity and authority to enter into this Agreement
and consummate the transactions herein provided without the consent or joinder
of any other party (except as otherwise may be set forth in this Agreement).
Notwithstanding any provision to the contrary contained in this Section 7.2.1,
Buyer intends to seek the approval of its board of directors in order to
consummate the acquisition of the Properties, which approval Buyer intends to
seek prior to the expiration of


29

--------------------------------------------------------------------------------




the Due Diligence Period. If Buyer does not terminate this Agreement prior to
the expiration of the Due Diligence Period, then Buyer shall be deemed to have
obtained such approvals;
7.2.2    To Buyer’s knowledge, neither this Agreement nor any agreement,
document or instrument executed or to be executed in connection with the same,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document or instrument, does now or shall hereafter breach, violate,
invalidate, cancel, make inoperative or interfere with, or result in the
acceleration or maturity of, any agreement, document, instrument, right or
interest, or applicable Law affecting or relating to Buyer.
7.2.3    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.
7.2.4    To Buyer’s knowledge, none of its investors, affiliates or other agents
(if any), acting or benefiting in any capacity in connection with this Agreement
(excluding any shareholders in any such affiliated entities that are publicly
traded companies) is a (i) person or entity that is listed in the Annex to, or
is otherwise subject to the provisions of, the Executive Order; (ii) person or
entity owned or controlled by, or acting for or on behalf of any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) person or entity that is named as a “specially
designated national” or “blocked person” on the most current list published by
OFAC at its official website, http://www.treas.gov/offices/enforcement/ofac;
(iv) person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC; or (v) person or entity that is
affiliated with a Prohibited Person. Except for the assets of any affiliated
companies that are publicly traded companies, the assets Buyer will transfer to
Sellers under this Agreement are not the Properties of, and are not beneficially
owned, directly or indirectly, by a Prohibited Person. The assets Buyer will
transfer to Sellers under this Agreement are not the proceeds of specified
unlawful activity as defined by 18 U.S.C. §1956(c)(7).
7.3    Survival. The representations, warranties and covenants and all other
obligations, provisions and liabilities under this Agreement or any of the
Closing Documents (including any cause of action by reason of a breach thereof)
shall survive the Closing for six (6) months after the Closing Date, unless
otherwise expressly provided in this Agreement. Notwithstanding anything to the
contrary in this Agreement, Sellers shall have no liability, and Buyer shall
make no claim against Sellers, for (and Buyer shall be deemed to have waived any
failure of a condition hereunder by reason of) a failure of any condition or a
breach of any


30

--------------------------------------------------------------------------------




representation or warranty, covenant or other obligation of Sellers under this
Agreement, or any Closing Document executed by Sellers (including for this
purpose any matter that would have constituted a breach of Sellers’
representations and warranties had they been made on the Closing Date) if (a)
the failure or breach in question constitutes or results from a condition, state
of facts or other matter that was contained in any of the Due Diligence
Materials or otherwise actually known to Buyer prior to the Closing (as such
knowledge is defined in Section 7.4.2 herein), and Buyer proceeds with the
Closing or (b) to the extent, in the case of a representation and warranty of
Sellers, the same is confirmed by the Tenant Estoppel Certificate.
7.4    Knowledge.
7.4.1    When a statement is made under this Agreement to the “knowledge” or
“actual knowledge” of Sellers (or other similar phrase), it shall mean the
present actual knowledge, without taking into account any constructive or
imputed knowledge, and without duty of inquiry, of Ms. Anna Chu, but such
individual shall not have any liability in connection herewith.
7.4.2    When a statement is made under this Agreement to the knowledge or
actual knowledge of Buyer or known to Buyer (or other similar phrase), it shall
mean the present actual knowledge without taking into account any constructive
or imputed knowledge, and without duty of inquiry (except as expressly set forth
herein), of Mr. Gregg Boehm, Mr. Joel Wicks, Ms. Betsy Kennett and Ms. Katie
Pierson, but such individuals shall not have any liability in connection
herewith. Mr. Gregg Boehm, Mr. Joel Wicks, Ms. Betsy Kennett and Ms. Katie
Pierson shall be deemed to have actual knowledge of any matter contained in any
of the Due Diligence Materials, or delivered in accordance Section 10.8 hereof.
7.5    Interim Covenants of Sellers. Until the Closing Date or the sooner
termination of this Agreement, to the extent Sellers have the right and power to
do so:
7.5.1    Maintenance/Operation. Sellers shall use commercially reasonable
efforts to maintain and operate the Properties in substantially the same manner
as prior hereto pursuant to its normal course of business (such maintenance
obligations not including capital expenditures or expenditures not incurred in
such normal course of business), subject to reasonable wear and tear and further
subject to destruction by casualty, condemnation or other events beyond the
reasonable control of Sellers. Without limitation of the foregoing, Sellers
shall use commercially reasonable efforts to maintain its current insurance.
Notwithstanding the foregoing, Sellers may (but shall not be obligated to), as
part of its normal course of business, pursue tenant improvements, if any, under
the Leases.
7.5.2    Service Agreements. After the expiration of the Due Diligence Period,
Sellers shall not enter into any new Service Agreement that will be binding on
Buyer or the Properties without the prior consent of Buyer (not to be
unreasonably withheld, conditioned or


31

--------------------------------------------------------------------------------




delayed prior to the expiration of the Due Diligence Period, and sole and
absolute discretion thereafter); provided, however, that Sellers may, after the
expiration of the Due Diligence Period and without the prior consent of Buyer,
(i) in the ordinary course of Sellers’ business enter into new service contracts
and similar agreements which are cancelable on thirty (30) days’ notice without
penalty or are assignable without fee or consent by any person, or (ii) renew
any service contracts or similar agreements affecting the Properties in
existence as of the Effective Date, provided the same (x) are made in accordance
with the terms of such existing service contracts or similar agreements, (y) are
cancelable upon thirty (30) days’ notice without penalty or are assignable
without fee or consent by any person, and (z) written notice of any such
contract or amendment is promptly provided to Buyer. Sellers may modify or
terminate any Excluded Contract at any time. If Buyer fails to notify Sellers in
writing of Buyer’s objections within three (3) business days of Buyer’s receipt
of the proposed modification, termination or new Service Agreement (and a
request for Buyer’s approval), then Buyer shall be deemed to have approved the
same. In addition, if Buyer fails to notify Sellers in writing of Buyer’s
objection to any existing Service Agreement prior to the expiration of the Due
Diligence Period, then Buyer shall be deemed to have approved the same and shall
assume the same at the Closing pursuant to the Bill of Sale, Assignment and
Assumption. If Buyer delivers a written notice of objection to any Service
Agreement prior to the expiration of the Due Diligence Period, then, to the
extent a termination right in favor of the applicable Sellers is provided for in
such Service Agreement, such Seller shall promptly provide a notice of
termination to the vendor thereunder with respect to each such Service Agreement
to which Buyer has timely objected (collectively, the “Objectionable Service
Agreements”); provided, however, that if the termination of any Objectionable
Service Agreement cannot be made effective upon the Closing Date (each Seller
not being obligated to pay any money to accomplish such termination), then such
Objectionable Service Agreement shall be assumed by Buyer at the Closing
pursuant to the Bill of Sale, Assignment and Assumption together with all
Service Agreements that do not constitute Objectionable Service Agreements. Each
Seller shall use commercially reasonable efforts, prior to the Closing Date, to
obtain third party consents to the assignments of those Service Agreements which
require such third parties’ consent and shall keep Buyer reasonably informed of
the results of such efforts, provided that Sellers’ obtaining any third party
consents shall not be a condition to Buyer’s obligation to close the
transactions contemplated under this Agreement. Any transfer, assignment or
termination fee or other fees incurred as a result of each Seller’s transfer,
assignment or termination of an Objectionable Service Agreement shall be paid by
the applicable Seller.
7.5.3    Leases. Sellers may continue to offer its respective Property for lease
in the same manner as prior hereto pursuant to its normal course of business
and, upon request, Sellers shall keep Buyer reasonably informed as to the status
of material leasing activities known to Sellers prior to the Closing Date. After
the expiration of the Due Diligence Period, Sellers shall not enter into any New
Lease or materially modify or terminate the Leases without the prior consent of
Buyer, which consent Buyer may withhold in its sole and absolute discretion. If
Buyer fails to


32

--------------------------------------------------------------------------------




notify Sellers in writing of Buyer’s objections within three (3) business days
of Buyer’s receipt of the proposed modification, termination or new lease terms
(and a request for Buyer’s approval), then Buyer shall be deemed to have
approved the same. Notwithstanding anything to the contrary contained in this
Section 7.5.3, Buyer acknowledges and approves of the lease amendment for PGW
Auto Glass on the terms that Sellers disclosed to Buyer prior to the Effective
Date.
7.5.4    Encumbrances. Each Seller shall not encumber its respective Property
with any mortgages, deeds of trust or other encumbrances except as expressly
permitted above without Buyer’s consent (which shall not be unreasonably
withheld, conditioned or delayed as to easements, licenses and similar documents
required in the ordinary course of business).
8.    DISCLAIMER; RELEASE. AS AN ESSENTIAL INDUCEMENT TO SELLERS TO ENTER INTO
THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE PRICE, BUYER
ACKNOWLEDGES AND AGREES, THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT AND THE DOCUMENTS EXECUTED BY SELLERS IN CONNECTION HEREWITH:
8.1    DISCLAIMER.
8.1.1    AS-IS; WHERE-IS. THE SALE OF THE PROPERTIES HEREUNDER IS AND WILL BE
MADE ON AN “AS IS, WHERE IS” BASIS. EXCEPT AS MAY BE EXPRESSLY PROVIDED IN
SECTION 7.1 ABOVE, OR THE SELLERS CLOSING CERTIFICATE, SELLERS HAVE NOT MADE, DO
NOT MAKE AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH RESPECT TO THE
PROPERTIES OR ANY OTHER MATTER WHATSOEVER.
8.1.2    SOPHISTICATION OF BUYER. BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR
WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE
PROPERTIES, AND BUYER HAS HAD ADEQUATE OPPORTUNITY OR WILL HAVE ADEQUATE
OPPORTUNITY PRIOR TO THE CLOSING (BUYER’S FAILURE TO SEND A TERMINATION NOTICE
PURSUANT TO SECTION 4.6.2 ABOVE SHALL CONSTITUTE AN ACKNOWLEDGMENT BY BUYER THAT
IT HAS HAD SUCH AN OPPORTUNITY) TO COMPLETE ALL PHYSICAL AND FINANCIAL
EXAMINATIONS RELATING TO THE ACQUISITION OF THE PROPERTIES HEREUNDER IT DEEMS
NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF AND IN


33

--------------------------------------------------------------------------------




RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY
THE OWNER’S POLICY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLERS.
8.1.3    DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTIES IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL
BE OBTAINED FROM A VARIETY OF SOURCES. SELLERS HAVE NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKE NO (AND EXPRESSLY
DISCLAIM ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. SELLERS SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS,
MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE PROPERTIES NOR SHALL SELLERS
BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS,
APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO
THE PROPERTIES OR THE OPERATION THEREOF, FURNISHED BY SELLERS OR BY ANY MANAGER,
MEMBER OR PARTNER OF SELLERS, OR BY ANY REAL ESTATE BROKERS, MEMBERS, PARTNERS,
AGENTS, REPRESENTATIVES, TRUSTEES, AFFILIATES, DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES, SERVANTS OR AGENTS OF ANY OF THE FOREGOING, OR OTHER
PERSONS OR ENTITIES ACTING ON BEHALF OF SELLERS OR AT SELLERS’ REQUEST
(COLLECTIVELY, “SELLER RELATED PARTIES”).
8.2    RELEASE. EFFECTIVE AS OF THE CLOSING, BUYER HEREBY RELEASES SELLERS AND
ALL SELLER RELATED PARTIES FROM ALL CLAIMS THAT BUYER OR ANY PARTY CLAIMING BY,
THROUGH OR UNDER BUYER (A “BUYER RELATED PARTY”) HAS OR MAY HAVE AS OF THE
CLOSING ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN
CONNECTION WITH THE PROPERTIES, INCLUDING THE PROPERTY INFORMATION, THE LEASES
AND THE TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT
LOOK TO ANY SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING
TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO
UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.


34

--------------------------------------------------------------------------------




/s/AK
INITIALS OF BUYER
8.3    SURVIVAL. THIS SECTION 8 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT
AND THE CLOSING.
8.4    SCOPE OF RELEASE. NOTWITHSTANDING ANY PROVISION HEREOF TO THE CONTRARY,
THE PROVISIONS OF THIS SECTION 8 SHALL NOT RELEASE SELLERS FROM LIABILITY FOR:
(A) ANY DAMAGES, CLAIMS, LIABILITIES OR OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH A BREACH OF (OR FAILURE TO COMPLY WITH) ANY COVENANT,
REPRESENTATION OR WARRANTY OF SELLERS SET FORTH IN THIS AGREEMENT OR ANY OF THE
CLOSING DOCUMENTS EXECUTED BY SELLERS IN CONNECTION WITH THIS AGREEMENT (BUT
SUBJECT TO THE LIMITATIONS PROVIDED IN SECTIONS 7.3, 7.4 AND 10.2 OF THIS
AGREEMENT); (B) SELLERS’ INTENTIONAL, ACTIVE FRAUD; (C) ANY THIRD PARTY CLAIMS
FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING PRIOR TO THE CLOSING DATE
COVERED BY SELLERS’ INSURANCE.
9.    Disposition of Deposit.
9.1    Default by Sellers. If the Closing shall not occur by reason of either or
both Sellers’ default under this Agreement or the failure of satisfaction of the
conditions benefiting Buyer under Section 4 above or the termination of this
Agreement in accordance with Section 4 or Section 6 herein, then the Deposit
(less the Independent Consideration, which shall be paid to Sellers) shall be
returned to Buyer, and neither party shall have any further obligation or
liability to the other (other than those obligations that expressly survive a
termination of this Agreement); provided, however, if the Closing shall not
occur by reason of either or both of Sellers’ default, then Buyer shall be
entitled as its sole and exclusive remedy to either (a) specifically enforce
this Agreement, but an action for specific performance must be commenced within
sixty (60) days after the last scheduled Closing Date pursuant to the terms of
this Agreement or be forever barred, or (b) terminate this Agreement and obtain
a return of the Deposit (less the Independent Consideration, which shall be paid
to Sellers), but no other action, for damages or otherwise, shall be permitted.
In the event that specific performance is not available and Buyer terminates
this Agreement pursuant to this Section 9.1, then Sellers shall reimburse
Buyer’s reasonable, actual out-of-pocket fees and expenses incurred by Buyer in
connection with its inspection and investigation of the Properties, including
Buyer’s attorneys’ fees and expenses incurred in connection with the negotiation
of this Agreement and the Access Agreement, in an aggregate amount not to exceed
One Hundred Thousand and No/100 U.S. Dollars ($100,000.00) (the “Pursuit
Costs”); provided, however, such Pursuit Costs shall


35

--------------------------------------------------------------------------------




not preclude Buyer from collecting attorneys’ fees in connection with a suit or
other proceeding against Sellers pursuant to Section 10.10 hereof if Buyer is
the prevailing party in any such action.
9.2    Default by Buyer. IN THE EVENT THE CLOSING SHALL NOT OCCUR BY REASON OF
BUYER’S DEFAULT, THEN AS SELLERS’ SOLE AND EXCLUSIVE REMEDY AT LAW AND IN
EQUITY, SELLERS MAY TERMINATE THIS AGREEMENT AND THE DEPOSIT SHALL BE DELIVERED
TO AND RETAINED BY SELLERS AS FULL COMPENSATION AND LIQUIDATED DAMAGES UNDER
THIS AGREEMENT FOR SUCH FAILURE TO CLOSE. IN CONNECTION WITH THE FOREGOING, THE
PARTIES RECOGNIZE THAT SELLERS WILL INCUR EXPENSES IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT THE PROPERTIES MAY BE
REMOVED FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO SELLERS CAUSED BY THE
BREACH BY BUYER UNDER THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLERS
SHOULD RECEIVE AS A RESULT OF BUYER’S DEFAULT, AND THAT THE DEPOSIT REPRESENTS
THE PARTIES’ BEST CURRENT ESTIMATE OF SUCH DETRIMENT. IN THE EVENT THE CLOSING
SHALL NOT OCCUR BY REASON OF BUYER’S DEFAULT, THEN THE RETENTION OF THE DEPOSIT
SHALL BE SELLERS’ SOLE AND EXCLUSIVE REMEDY AT LAW AND IN EQUITY UNDER THIS
AGREEMENT BY REASON OF SUCH DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT
THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT, INCLUDING SECTION 10.10
BELOW. THIS SECTION 9.2 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. NOTHING
CONTAINED IN THIS SECTION 9.2 SHALL LIMIT OR IMPAIR ANY OF SELLERS’ RIGHTS AND
REMEDIES AGAINST BUYER FOR ANY OTHER PRE-CLOSING DEFAULT BY BUYER UNDER THIS
AGREEMENT (INCLUDING BUYER’S DUE DILIGENCE INDEMNITY UNDER SECTION 4.6 ABOVE OR
SUCH DUE DILIGENCE INDEMNITY SET FORTH IN THE ACCESS AGREEMENT OR BREACH OF
CONFIDENTIALITY UNDER SECTION 10.20 BELOW).
/s/AK              /s/AC
BUYER’S INITIALS    SELLERS’ INITIALS
9.3    Closing. In the event the transaction herein provided shall close, the
Deposit shall be applied as a partial payment of the Purchase Price.


36

--------------------------------------------------------------------------------




10.    Miscellaneous.
10.1    Brokers. Buyer represents and warrants to Sellers that no broker or
finder has been engaged by it in connection with the purchase contemplated by
this Agreement. Sellers represent and warrant to Buyer that no broker or finder
has been engaged by it, other than CBRE, Inc. (“Broker”), in connection with the
sale contemplated by this Agreement, and Sellers agree to pay to Broker at the
Closing any and all fees due to Broker in connection with this transaction
pursuant to a separate agreement between Sellers and Broker. In the event of a
claim for broker’s or finder’s fee or commissions in connection with the sale
contemplated by this Agreement, then Sellers shall indemnify, defend and hold
harmless Buyer from the same if it shall be based upon any statement or
agreement alleged to have been made by Sellers, and Buyer shall indemnify,
defend and hold harmless Sellers from the same if it shall be based upon any
statement or agreement alleged to have been made by Buyer. The provisions of
this Section 10.1 shall survive the Closing or any termination of this
Agreement.
10.2    Limitation of Liability.
10.2.1    Notwithstanding anything to the contrary contained herein, the direct
and indirect shareholders, partners, members, trustees, officers, directors,
employees, agents and security holders of the parties are not assuming any, and
shall have no, personal liability for any obligations of the parties hereto
under this Agreement.
10.2.2    Notwithstanding anything to the contrary contained herein, (a) if the
Closing of the transactions hereunder shall have occurred, Sellers shall have no
liability to Buyer (and Buyer shall make no claim against Sellers) for a breach
of any representation or warranty or any other covenant, agreement or obligation
of Sellers, or for indemnification, under this Agreement or any Closing Document
executed by Sellers in connection with this Agreement, unless (i) the valid
claims for all such breaches and indemnifications collectively aggregate to more
than FIFTY THOUSAND AND No/100 DOLLARS ($50,000.00) (provided, however, that if
such valid claims do exceed $50,000.00 in the aggregate, Sellers shall only be
responsible for that portion of the claim over $50,000.00), and (ii) the
liability of Eldorado under this Agreement and such documents shall not exceed,
in the aggregate, an amount equal three percent (3%) of the Eldorado Purchase
Price (the “Eldorado Liability Cap”), and (iii) the liability of Cameron under
this Agreement and such documents shall not exceed, in the aggregate, an amount
equal three percent (3%) of the Cameron Purchase Price (the “Cameron Liability
Cap”); provided, however, the Eldorado Liability Cap and the Cameron Liability
Cap shall not apply to any amounts due for reproration under Section 5.4.6
hereof for the Eldorado Property and the Cameron Property, respectively, any
indemnity obligations pursuant to Section 10.1 hereof or the Leasing Costs for
which Eldorado and Cameron, as applicable, are expressly responsible pursuant to
Section 5.4.3 hereof; and (b) in no event shall Sellers be liable for any
consequential or punitive damages. In connection with any action alleging


37

--------------------------------------------------------------------------------




a breach of any warranty of title in the Deed, Buyer agrees that it shall in
good faith pursue Title Company under its title policy(ies) with respect to any
claim relating to the warranty of title under the Deed prior to bringing an
action against Sellers provided that the foregoing obligation in no way
invalidates the Owner’s Policy. For six (6) months following the Closing Date,
Sellers shall maintain access to funds so as to have the ability to satisfy any
post-closing obligations that it may have hereunder.
10.2.3    Notwithstanding anything to the contrary contained in this Section
10.2, Buyer understands that each Seller has an interest in only its Property
and each Seller shall be severally (but not (i) jointly or (ii) jointly and
severally) obligated to Buyer under or in connection with this Agreement or any
document executed in connection herewith, and only to the extent that the
obligations contained in this Agreement or such other documents relate to such
Seller or the portion of the Property owned by such Seller (and shall not be
obligated to the extent that any such obligations relate to the portion of the
Property not owned by such Seller). Without limitation on the foregoing, the
closing costs and prorations provided for in Sections 5.3 and 5.4 shall be
allocated separately among the Property owned by each Seller.
10.2.4    The limitations of liability contained in this Section 10.2 are in
addition to, and not in limitation of, any limitation on liability provided
elsewhere in this Agreement or by Law or by any other contract, agreement or
instrument.
10.3    Schedules and Exhibits; Entire Agreement; Modification. All schedules
and exhibits attached and referred to in this Agreement are hereby incorporated
herein as if fully set forth in (and shall be deemed to be a part of) this
Agreement. This Agreement and the Access Agreement contain the entire agreement
between the parties regarding the matters herein set forth and supersedes all
prior agreements between the parties hereto regarding such matters. This
Agreement may not be modified or amended except by written agreement signed by
both parties.
10.4    Time of the Essence. Time is of the essence of this Agreement. However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non-business day, then such period
(or date) shall be extended until the immediately following business day. As
used herein, “business day” shall mean any day other than a Saturday, Sunday,
federal holiday, or state holiday in the state in which the Properties are
located. Unless expressly indicated otherwise, (a) all references to time in
this Agreement shall be deemed to refer to Pacific time, and (b) all time
periods provided for under this Agreement shall expire at 5:00 p.m. Pacific
time.
10.5    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and


38

--------------------------------------------------------------------------------




consultation, have reviewed and revised this Agreement. As such, the terms of
this Agreement shall be fairly construed and the usual rule of construction, to
the effect that any ambiguities herein should be resolved against the drafting
party, shall not be employed in the interpretation of this Agreement or any
amendments, modifications or exhibits hereto or thereto. The words “herein”,
“hereof”, “hereunder”, “hereby”, “this Agreement” and other similar references
shall be construed to mean and include this Agreement and all amendments and
supplements hereto unless the context shall clearly indicate or require
otherwise. Whenever the words “including”, “include” or “includes” are used in
this Agreement, they shall be interpreted in a non-exclusive manner. Except as
otherwise indicated, all Schedule, Exhibit and Section references in this
Agreement shall be deemed to refer to the Schedules, Exhibits and Sections in
this Agreement. Except as otherwise expressly provided herein, any approval or
consent provided to be given by a party hereunder must be in writing to be
effective and may be given or withheld in the sole and absolute discretion of
such party.
10.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the Laws of the state in which the Properties are located
without regard to application of its conflicts of law principles.
10.7    Successors and Assigns. Buyer may not assign or transfer any of its
rights or obligations under this Agreement either directly or indirectly
(whether by outright transfer, transfer of ownership interests or otherwise)
without the prior written consent of Seller; provided, however, Buyer may assign
its interest in this Agreement on or before the Closing Date to an entity (a
“Buyer Assignee”) in which Buyer, directly or indirectly, through one or more
subsidiaries, has control, or is under common control with Buyer or any entity
(or subsidiary thereof) that is advised by an affiliate of BCI IV Advisors LLC,
so long as (a) Buyer gives Sellers four (4) business days’ advance written
notice thereof (including the name, vesting and signature block of the
transferee), and (b) Buyer and such Buyer Assignee execute and deliver an
assignment and assumption agreement in form reasonably satisfactory to Sellers
whereby such Buyer Assignee assumes all obligations of this Agreement. In the
event of a transfer to a Buyer Assignee, such Buyer Assignee shall assume in
writing all of the transferor’s obligations and liabilities hereunder (whenever
arising, whether before or after such assumption), but such transferor shall not
be released from its obligations hereunder. No consent given by Sellers to any
transfer or assignment of Buyer’s rights or obligations hereunder shall be
construed as a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder. No transfer or assignment in violation of the provisions
hereof shall be valid or enforceable. Subject to the foregoing, this Agreement
and the terms and provisions hereof shall inure to the benefit of and be binding
upon the successors and assigns of the parties.
10.8    Notices. All notices, approvals, demands and communications permitted or
required to be given hereunder shall be in writing, and shall be delivered (a)
personally, (b) by United States registered or certified mail, postage prepaid,
(c) by Federal Express or other reputable


39

--------------------------------------------------------------------------------




courier service regularly providing evidence of delivery (with charges paid by
the party sending the notice), or (d) by a PDF or similar attachment to an
email, provided that such email attachment shall be followed within one (1)
business day by sending such notice pursuant to clauses (a) or (c) above. Any
such notice to a party shall be addressed at the address set forth below
(subject to the right of a party to designate a different address for itself by
notice similarly given):
To Sellers:
TLF Logistics II Cameron Business Center
TLF Logistics II Eldorado Business Center
c/o Stockbridge Capital Group
Four Embarcadero Center, Suite 3300
San Francisco, California 94111
Attention: Ms. Anna Chu
Telephone: (415) 658-3306
Email: Chu@Stockbridge.com


And With Copy To:
White & Case LLP
111 S. Wacker Drive, Suite 5100
Chicago, IL 60606
Attention: Eugene J.M. Leone, Esq. and Dianne M. Lu, Esq.
Telephone: (312) 915-3113 and (312) 915-3103
E-mail: Eugene.Leone@whitecase.com and Dianne.Lu@whitecase.com


To Buyer:
BCI IV Acquisitions LLC
c/o Black Creek Group
518 17th Street
Suite 1700
Denver, Colorado 80202
Attention: Thomas McGonagle
Telephone: (303) 228-2200
Email: tom.mcgonagle@blackcreekcapital.com


With copy to:
BCI IV Acquisitions LLC
c/o Black Creek Group
518 17th Street
Suite 1700
Denver, Colorado 80202
Attention: General Counsel
Telephone: (303) 228-2200
Email: josh.widoff@blackcreekcapital.com





40

--------------------------------------------------------------------------------




With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLC
Attention: Sandra A. Jacobson, Esq.
1900 Main Street, Fifth Floor
Irvine, California 92614
Telephone: (949) 553-1313
Email: sjacobson@allenmatkins.com





Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused). The
attorneys for any party hereto shall be entitled to provide any notice that a
party desires to provide or is required to provide hereunder.
10.9    Third Parties. Except as provided in Section 8.2 above, nothing in this
Agreement, whether expressed or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, and no provision shall give any
third parties any right of subrogation or action over or against any party to
this Agreement.
10.10    Legal Costs. The parties hereto agree that they shall pay directly any
and all legal costs which they have incurred or shall incur on their own behalf
in the preparation of this Agreement, all deeds and other agreements pertaining
to this transaction and that such legal costs shall not be part of the closing
costs. In addition, if either Buyer or Sellers brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator or other authority before which such suit or
proceeding is commenced), in addition to such other relief as may be awarded,
shall be entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred. The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes. The provisions of this Section
10.10 shall survive the Closing or any termination of this Agreement.
10.11    Further Assurances. Each party shall, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any material respect the costs to, or liabilities or obligations of, such
party in a


41

--------------------------------------------------------------------------------




manner not otherwise provided for herein). The terms of this Section shall
survive the Closing or any termination of this Agreement.
10.12    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Law.
10.13    Press Releases. Except as otherwise expressly permitted under Section
10.20 below, no press release or other public disclosure regarding the terms of
this Agreement or the transaction contemplated hereby shall be made without the
prior written consent of Buyer and Sellers, such consent not to be unreasonably
withheld with respect only to public disclosure of the fact of the closing of
the transaction without inclusion therein of any financial or other detailed
terms of this Agreement. Except as otherwise expressly permitted under Section
10.20 below, without limitation on the foregoing, each of Buyer and Sellers
shall use diligent efforts not to make any public disclosure of the Purchase
Price (except as required by Laws in connection with the delivery or recording
of the Deeds). However, either party shall have the right to make public
disclosures required by (a) Law (but only if such party gives the other party
reasonable notice and an opportunity to retain a restraining order or take other
similar protective actions) or (b) the rules and regulations of a securities
exchange. The terms of this Section shall survive the Closing or any termination
of this Agreement.
10.14    Anti-Terrorism Law. Each party shall take any actions that may be
required to comply with the terms of the USA Patriot Act of 2001, as amended,
any regulations promulgated under the foregoing law, Executive Order No. 13224
on Terrorist Financing, any sanctions program administrated by the U.S.
Department of Treasury’s Office of Foreign Asset Control or Financial Crimes
Enforcement Network, or any other Laws, regulations or executive orders designed
to combat terrorism or money laundering, if applicable, to this Agreement. Each
party represents and warrants to the other party that it is not an entity named
on the List of Specially Designated Nationals and Blocked Persons maintained by
the U.S. Department of Treasury, as last updated prior to the date of this
Agreement.
10.15    Post-Closing Access to Records. Within thirty (30) day following
receipt by Sellers of Buyer’s reasonable written request, from the Closing and
for two (2) years thereafter, Sellers shall, at Sellers’ principal place of
business, during Sellers’ normal business hours, to the extent still in Sellers’
possession, make available to Buyer for inspection and copying (at Buyer’s sole
cost and expense), all of Sellers’ books and records directly related to the
Leases and tenants’ audit rights (expressly excluding any Excluded Materials).


42

--------------------------------------------------------------------------------




10.16    Information and Audit Cooperation. To the extent necessary to enable
Buyer to comply with any financial reporting requirements applicable to Buyer
and imposed by any Governmental Entity, including Rule 3-14 of Securities and
Exchange Commission Regulation S-X, upon at least ten (10) business days prior
written notice to Sellers, for three (3) months following the Closing Date, at
Buyer’s sole cost and expense, Sellers shall cooperate in a commercially
reasonable manner with Buyer’s auditors in preparing an audit of the trial
balance related to the operation of the Properties for the calendar years 2018
and 2019. Other than any covenant, representation or warranty of Sellers set
forth in this Agreement or any of the closing documents executed by Sellers in
connection with this Agreement (but subject to the limitations provided in
Sections 7.3, 7.4 and 10.2 of this Agreement), Sellers makes no representations,
warranties or covenants with respect to the trial balance or the books and
records which may be reviewed in auditing the same, and Buyer releases and
waives any liability or claims against Sellers related to the trial balance or
the books and records which may be reviewed and audited. Buyer’s release and
wavier set forth in this Section 10.16 shall survive the Closing.
10.17    Jurisdiction; Venue. Each party consents to the jurisdiction of any
state or federal court located within Clark County, Nevada, waives personal
service of any and all process upon it, consents to the service of process by
registered mail directed to it at the address stated in Section 10.8 hereof, and
acknowledges that service so made shall be deemed to be completed upon actual
delivery thereof (whether accepted or refused). In addition, each party consents
and agrees that venue of any action instituted under this Agreement or any
agreement executed in connection herewith shall be proper in Clark County,
Nevada, and each party waives any objection to venue.
10.18    Waiver of Trial by Jury. To the extent permitted by Law, the parties
hereby irrevocably waive their respective rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement or any document executed pursuant thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
10.19    Acceptance of Deed. The acceptance of the Deeds by Buyer shall be
deemed full compliance by Sellers of all of Sellers’ obligations under this
Agreement except for those obligations of Sellers which are specifically stated
to survive the Closing hereunder.
10.20    Confidentiality. The terms of the transaction contemplated in this
Agreement, including the Purchase Price and all other financial terms, shall
remain confidential and shall not be disclosed by either party hereto without
the written consent of the other except (a) to such party’s directors, officers,
partners, employees, legal counsel, accountants, lenders, engineers, architects,
brokers, financial advisors and similar professionals and consultants, to the
extent such party deems it necessary or appropriate in connection with the
transaction contemplated hereunder (and such party shall inform each of the
foregoing parties of such party’s obligations under this Section 10.20


43

--------------------------------------------------------------------------------




and shall secure the agreement of such parties to be bound by the terms hereof),
or (b) as otherwise required by Law or regulation (including the rules and
regulations of a securities exchange). Unless and until the transaction
contemplated by this Agreement shall close, Buyer shall also keep confidential
all documents, reports and information concerning the Properties obtained from
Sellers or through the due diligence investigation of the Properties by Buyer or
its agents, except to the extent permitted by clauses (a) or (b) above. The
provisions of this Section 10.20 shall survive any termination of this Agreement
or the Closing (as applicable).
10.21    1031 Exchange. Sellers and/or Buyer may, for the purpose of treating
all or part of its sale or acquisition of the Properties as a like-kind exchange
of property under Section 1031 of the Internal Revenue Code, assign certain
rights that it has under this Agreement, including its right to sell or acquire
the Properties pursuant to this Agreement, to one or more qualified
intermediaries, and to provide notice of such assignment to the other party,
provided that no such assignment shall release the assigning party from its
obligations hereunder and no such assignment shall delay the Closing hereunder.
The non-assigning party shall not incur any costs or liabilities in connection
with such exchange. The assigning party agrees to save, indemnify, protect and
defend the other party (with counsel reasonably satisfactory to such other
party) from and against and hold the other party harmless from any and all
expenses and/or liabilities arising from such assignment and exchange and the
other party shall not be required to take title to any other property. The
provisions of this Section 10.21 shall survive the Closing.
10.22    Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.
10.23    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.
[Signatures appear on following page.]




44

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
CAMERON:
 
 
TLF LOGISTICS II CAMERON BUSINESS CENTER, LLC,
a Delaware limited liability company
 
 
 
By:
 
CV Texas GP, LLC,
 
 
a Delaware limited liability company,
 
 
its Manager
 
 
 
By:
 
/s/ Anna Chu
Name:
 
Anna Chu
Its:
 
Vice President
 
ELDORADO:
 
TLF LOGISTICS II ELDORADO BUSINESS CENTER, LLC
a Delaware limited liability company
 
 
 
By:
 
CV Texas GP, LLC,
 
 
a Delaware limited liability company,
 
 
its Manager
 
 
 
By:
 
/s/ Anna Chu
Name:
 
Anna Chu
Title:
 
Vice President
 
BUYER:
 
BCI IV ACQUISITIONS LLC,
a Delaware limited liability company
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited partnership,
 
 
its Sole Member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation,
 
 
its General Partner
 
 
 
By:
 
/s/ Andrea Karp
Name:
 
Andrea Karp
Title:
 
Managing Director







S-1



